IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

DEBORAH PETTRY and GAIL      )
FRIEDT,                      )
                             )
          Plaintiffs,        )
                             )
     v.                      )   C.A. No. 2020-0132-KSJM
                             )
GILEAD SCIENCES, INC.,       )
                             )
          Defendant.         )
                             )
                             )
RICHARD C. COLLINS,          )
                             )
          Plaintiff,         )
                             )
     v.                      )   C.A. No. 2020-0138-KSJM
                             )
GILEAD SCIENCES, INC.,       )
                             )
          Defendant.         )
                             )
                             )
HOLLYWOOD POLICE OFFICERS’   )
RETIREMENT SYSTEM,           )
                             )
          Plaintiff,         )
                             )
     v.                      )   C.A. No. 2020-0155-KSJM
                             )
GILEAD SCIENCES, INC.,       )
                             )
          Defendant.         )
                             )
                                         )
ANTHONY RAMIREZ,                         )
                                         )
             Plaintiff,                  )
                                         )
       v.                                )   C.A. No. 2020-0173-KSJM
                                         )
GILEAD SCIENCES, INC.,                   )
                                         )
             Defendant.                  )
                                         )

                           MEMORANDUM OPINION

                          Date Submitted: August 26, 2020
                          Date Decided: November 24, 2020

Blake A. Bennett, COOCH AND TAYLOR, P.A., Wilmington, Delaware; Brian J.
Robbins, Stephen J. Oddo, Eric M. Carrino, ROBBINS LLP, San Diego, California;
Counsel for Plaintiffs Deborah Pettry and Gail Friedt.

Kurt M. Heyman, Gillian L. Andrews, HEYMAN, ENERIO, GATTUSO & HIRZEL LLP,
Wilmington, Delaware; Gustavo F. Bruckner, Daryoush Behbood, POMERANTZ LLP,
New York, New York; Counsel for Plaintiff Richard C. Collins.

Gregory V. Varallo, BERNSTEIN, LITOWITZ, BERGER & GROSSMANN LLP,
Wilmington, Delaware; David Wales, Alla Zayenchik, BERNSTEIN, LITOWITZ,
BERGER & GROSSMANN LLP, New York, New York; Robert D. Klausner,
KLAUSNER, KAUFMAN, JENSEN, & LEVINSON; Counsel for Plaintiff Hollywood
Police Officers’ Retirement System.

Gregory V. Varallo, BERNSTEIN, LITOWITZ, BERGER & GROSSMANN LLP,
Wilmington, Delaware; Francis A. Bottini, Jr., Anne B. Beste, BOTTINI & BOTTINI,
INC., La Jolla, California; Mark C. Molumphy, Tyson C. Redenbarger, Noorjahan
Rahman, COTCHETT, PITRE & MCCARTHY, LLP; Counsel for Plaintiff Anthony
Ramirez.

Brian C. Ralston, Aaron R. Sims, David M. Hahn, POTTER, ANDERSON & CORROON
LLP, Wilmington, Delaware; John C. Dwyer, Shannon M. Eagan, Tijana Brien,
Christopher Vail, COOLEY LLP, Palo Alto, California; Counsel for Defendant Gilead
Sciences, Inc.

McCORMICK, V.C.
         Each of the five stockholder plaintiffs seeks to inspect books and records of Gilead

Sciences, Inc. (“Gilead” or the “Company”). The stated purpose of their respective

inspections is to investigate possible wrongdoing in connection with the Company’s

development, marketing, and sale of HIV drugs. 1 When a stockholder seeks inspection for

the purpose of investigating wrongdoing, the stockholder must demonstrate a credible basis

to suspect possible wrongdoing.

         To demonstrate a credible basis, the complaint tells a story as replete with inequity

as the biblical verse that the Company’s namesake brings to mind. 2 In 2001, Gilead

received FDA approval for tenofovir disoproxil fumarate (“TDF”), a life-saving

medication for persons living with HIV. TDF has generated billions in revenue for Gilead

year after year. These revenues incentivized Gilead to protect the market for TDF by

forestalling the market entry of generic TDF and delaying the development of Gilead’s

safer TDF-substitute drug called tenofovir alafenamide (“TAF”). The plaintiffs say that

there is a credible basis to suspect that Gilead violated antitrust laws, committed mass torts,

infringed on government patents, and defrauded government programs in its efforts to

protect the TDF market.

         In stating their credible basis, the plaintiffs join in chorus with a host of other

accusers. Gilead’s activities have drawn lawsuits and investigations from persons living


1
 There are two forms of HIV, HIV-1 and HIV-2, and both can develop into the most severe
phase of HIV infection, AIDS. While acknowledging that these are extremely important
distinctions, this decision describes Gilead’s products as “HIV” drugs or treatments to
avoid overcomplicating an already complex set of facts.
2
    See, e.g., Hosea 6:8.
with HIV, activists, regulatory agencies, the Department of Justice, and Congress. As just

one example, in 2019, activists and union benefit funds filed a class action complaint in

federal court alleging that Gilead and its competitors violated federal and state antitrust

laws by engaging in anticompetitive conduct to prevent competition in the market for TDF-

based drugs. The plaintiffs in that case seek billions of dollars in damages. In March 2020,

the federal court partially denied a motion to dismiss, allowing portions of the case to move

forward.

         The credible basis standard is widely described as the “lowest possible burden of

proof” under Delaware law, 3 and Gilead does not meaningfully attack the plaintiffs’

credible basis. Gilead half-heartedly argues that the plaintiffs’ credible basis is merely an

echo of unsubstantiated allegations made in other lawsuits and should be given no

credence. But Gilead does not explain why a credible basis analysis should ignore

allegations forming the basis of other lawsuits, and there is no principled ground for

categorically disregarding such information.

         Gilead’s main strategy is to launch a number of peripheral attacks designed to chip

away at the plaintiffs’ proper purposes. Gilead asserts a defense based on Wilkinson v. A.

Schuman, Inc., in which this court denied inspection where the defendant proved that the

plaintiff was a passive conduit in a purely lawyer-driven inspection effort. 4 As multiple

subsequent decisions of this court have made clear, Wilkinson involved extreme facts, and



3
    See, e.g., Seinfeld v. Verizon Comm’ns, Inc., 909 A.2d 117, 123 (Del. 2006).
4
    See 2017 WL 5289553, at *3–4 (Del. Ch. Nov. 13, 2017).

                                               2
Gilead’s argument that five separate plaintiffs represented by four separate sets of counsel

committed the same blunders found in Wilkinson borders on absurd. A corporation is

entitled to assert defenses in a Section 220 action and probe the bona fides of a plaintiff’s

stated purpose. In this case, however, Gilead’s pursuit of the Wilkinson defense raises more

questions about Gilead’s purposes than the plaintiffs’.

       Gilead asserts myriad other defenses, arguing that the plaintiffs should be denied

inspection because any follow-on derivative claims they might pursue would not pass the

pleading stage. Gilead peddles these points as “standing” arguments, presumably because

this court recently rejected a series of nearly identical points when framed as “proper

purpose” deficiencies. 5 This semantic sleight of hand is unsuccessful, and Gilead’s so-

called “standing” arguments fare no better.

       As a fallback, Gilead makes a series of arguments concerning the scope of

inspection, contending that inspection should be limited to formal board materials. This

decision rejects those arguments because multiple other categories of documents are

necessary and essential to the plaintiffs’ stated purposes.

       Regrettably, Gilead’s overly aggressive defense strategy epitomizes a trend. As

described recently by a group of scholars, defendants are increasingly treating Section 220

actions as “surrogate proceeding[s] to litigate the possible merits of the suit” and “place

obstacles in the plaintiffs’ way to obstruct them from employing it as a quick and easy pre-



5
  See Lebanon Cnty. Emps. Ret. Fund v. AmerisourceBergen Corp., 2020 WL 132752,
at *6–24 (Del. Ch. Jan. 13, 2020).


                                              3
filing discovery tool.” 6 Defendants like Gilead adopt this strategy with the apparent belief

that there is no real downside to doing so, ignoring that this court has the power to shift

fees as a tool to deter abusive litigation tactics. Gilead’s approach might call for fee shifting

in this case, and the plaintiffs are granted leave to move for their expenses, including

attorneys’ fees, incurred in connection with their efforts to obtain books and records.

I.       FACTUAL BACKGROUND

         The facts are drawn from the factual stipulations in the parties’ pre-trial order, the

testimony of each plaintiff (all by deposition and one also at trial), and the 262 joint trial

exhibits submitted by the parties. 7

         A.      Gilead’s HIV Treatments

         For more than a decade, Gilead has been a leader in the discovery, development,

and commercialization of antiretroviral therapy for HIV. 8 Some estimate that Gilead

controls approximately 75% of the HIV drug market. 9 Millions of people depend on

Gilead’s HIV treatments for their survival. 10 The corollary is that Gilead depends on the



6
 James D. Cox et al., The Paradox of Delaware’s “Tools at Hand” Doctrine: An Empirical
Investigation, 75 Bus. Law. 2123, 2150 (2020).
7
 Unless otherwise noted, pleadings are cited by reference to items docketed in C.A. No.
2020-0173-KSJM (“Dkt.”). Factual citations are to: the Amended Pre-Trial Stipulation
and Order, Dkt. 101 (“PTO”); Transcripts of Depositions of Richard C. Collins, Gail Friedt,
Deborah Pettry, Anthony E. Ramirez, and Hollywood’s Rule 30(b)(6) Representative,
David M. Williams, Dkt. 82 (cited using the deponent’s last name and “Dep. Tr.”); the
Trial Transcript, Dkt. 97 (“Trial Tr.”); and Joint Trial Exhibits (cited by “JX” number).
8
    JX-213.
9
    See, e.g., JX-250 at 2.
10
     See JX-213.


                                               4
sale of HIV treatments for much of its financial survival. In 2019, for example, the sale of

HIV treatments produced more than $16.4 billion in revenue or 73% of its top-line. 11

          A brief history of the development and commercialization of Gilead’s HIV

treatments lays the backdrop for this lawsuit.         Gilead received Food and Drug

Administration (“FDA”) approval for its ground-breaking HIV treatment—TDF—in

2001. 12 Initially sold commercially as Viread, TDF was a significant improvement over

other drugs. 13 After TDF was approved, Gilead shifted its efforts toward reducing the

number of pills a persons infected with HIV would take daily. Gilead developed a

combined formulation of TDF and a drug called emtricitabine that could be administered

as a fixed-dose, once-daily tablet. 14 The result, Truvada, was approved as an HIV treatment

in 2004. 15 Truvada was later approved for use by high-risk, uninfected adults as part of an

HIV-preventative strategy called pre-exposure prophylaxis (“PrEP”). 16 In addition to

Viread and Truvada, the FDA approved three of Gilead’s other TDF-based HIV treatments:

Atripla in 2006, Complera in 2011, and Stribild in 2012. 17




11
     See JX-135 at 34.
12
     JX-77 at 3.
13
     See id.
14
     Id. at 4.
15
     JX-3 at 1.
16
     JX-26 at 1.
17
     JX-27 at 1.


                                             5
           TDF poses safety risks for the patients’ kidneys and bones. 18 In 2007, Gilead

scientists published an article discussing TDF safety issues, which identified the most

common adverse events as including renal failure, Fanconi syndrome, and serum creatinine

increase. 19 In 2007, Gilead updated its labeling to recognize that TDF-associated renal

damage also causes bone softening in patients. 20 A high dose of TDF is typically required

to achieve the desired therapeutic effect. 21 The higher the dose of TDF, the greater are its

toxic effects. 22

           Before the FDA approved Gilead’s first TDF-based drug in 2001, Gilead had

discovered another way of administering tenofovir—TAF. 23 TDF and TAF both deliver

tenofovir to the target blood cells, but TAF delivers tenofovir more efficiently, which

allows for a dose of less than one-tenth that of TDF. 24 The lower dosage in turn reduces

toxicity levels and makes TAF safer than TDF. 25 Gilead highlighted the benefits of TAF-




18
     JX-244 ¶ 215.
19
     JX-68 ¶ 221.
20
     Id. ¶ 224.
21
     Id. ¶ 212.
22
     Id.
23
     Id. ¶ 194.
24
     JX-68 ¶ 195; JX-41 at 1–2.
25
     See id.


                                              6
based drugs over its TDF-based drugs in a 2001 10-K, 26 and Gilead continued testing TAF

through 2004, frequently touting positive results from clinical studies on the market. 27

         Despite its safety benefits, Gilead shelved the development of TAF-based drugs in

October 2004, attributing the decision to patients’ increasing use of TDF-based Viread and

the FDA approval of TDF-based Truvada, among other things. 28

         Gilead did not renew development of TAF-based drugs until 2010, six years after it

shelved the project. 29 Gilead did not submit a new drug application for a TAF-based drug

until November 2014. 30 When rolling out its TAF products, Gilead repeatedly marketed

TAF as a safer replacement for TDF. 31


26
   JX-68 ¶ 243 (citing Gilead Sciences, Inc., Form 10-K 13,
https://www.sec.gov/Archives/edgar/data/882095/000091205702011690/a2073842z10-
k.htm).
27
     Id. ¶¶ 244–48.
28
   Id. ¶ 249 (quoting Press Release, Gilead, Gilead Discontinues Development of GS 9005
and GS 7340; Company Continues Commitment to Research Efforts in HIV (Oct. 21, 2004),
https://www.gilead.com/news/press-releases/2004/10/gilead-discontinues-development-
of-gs-9005-and-gs-7340-company-continues-commitment-to-research-efforts-in-hiv).
29
     Id. ¶ 255.
30
     JX-35 at 1.
31
   See, e.g., JX-40 (describing TAF as a product for patients who wanted to “replace their
current antiretroviral treatment regimen” and touting the “safety and efficacy” of TAF,
despite acknowledging that “TAF-based regimens are investigational products and have
not been determined to be safe or efficacious”); JX-42 at 2 (Gilead’s then-EVP of
Commercial Operations, Paul Carter, stating that “[Genvoya] has been launched in the
context of HIV patient around the world who are getting older and older. And the average
age in the US now is actually over 50 years, for an HIV patient. And HIV in itself causes
renal issues and can have impact on bone density. And so, I think everyone is very happy
to see that we now have a new generation of HIV single-tablet regimens which have a
much better safety profile and tolerability and can be used for many, many years.”); id.
(stating that Genvoya would replace Truvada as the “backbone” component of the

                                             7
         Gilead expanded its TAF franchise through 2015, submitting new drug applications

for a fixed-dose combination of emtricitabine and TAF and a single-tablet TAF regimen in

April and July 2015, respectively. 32 The FDA approved Gilead’s TAF-based treatment,

Genvoya, in November 2015. 33 Within two weeks of Genvoya’s approval, TAF became

listed as a preferred treatment option under the U.S. Department of Health and Human

Services guidelines. 34 Gilead later received approval for the TAF-based drugs Odefsey,

Descovy, and Biktarvy. 35

         B.        Criticisms of Gilead’s Development and Commercialization of HIV
                   Treatments

         Gilead’s development and commercialization of its HIV treatments has drawn

extensive criticism from persons living with HIV, regulatory agencies, HIV activists, the

Department of Justice (the “DOJ”), and Congress. Gilead has faced antitrust lawsuits, mass

tort claims, patent infringement litigation, and False Claims Act investigations.




combination therapies); JX-58 at 2 (Gilead’s President and CEO, John Milligan, stating
that he hopes TAF will be the “safest gentlest, yet most powerful option” available to HIV
patients).
32
     See JX-39 (fixed-dose combination TAF); JX-40 (single-tablet TAF regimen).
33
     JX-41 at 1.
34
 See JX-42 at 2 (noting that becoming listed that quickly as a preferred treatment option
was “unprecedented”).
35
   See JX-47 at 1 (Odefsey); JX-49 at 1 (Descovy); JX-64 at 1 (Biktarvy); see also JX-90
at 1 (press release announcing approval of Descovy for PrEP use). Gilead also received
approval for certain TAF-based drugs used to treat Hepatitis B. In January 2016, Gilead
submitted an application for TAF to treat chronic Hepatitis B. JX-45 at 1. In November
2016, the FDA approved Vemlidy, a TAF-based regimen, for the treatment of chronic
Hepatitis B. JX-55 at 1.


                                             8
                1.     Anticompetitive Activities

         Gilead is accused of delaying the launch of generic versions of its TDF-based HIV

treatments by entering into anticompetitive licensing agreements with several branded drug

manufacturers and collusive settlement agreements with generic drug manufacturers. 36

         Gilead is regulated by multiple agencies, including the FDA. 37 After a new drug is

approved, federal law provides certain exclusivity benefits to pharmaceutical companies,

such as a five-year new chemical exclusivity. 38 After four years of exclusivity, a generic

manufacturer can file an Abbreviated New Drug Application (“ANDA”) showing, among

other things, that the generic drug contains the same active ingredients as the branded drug

and does not infringe on the branded drug’s patent. 39 If the branded drug manufacturer

brings a claim against the generic drug manufacturer for patent infringement within the

first 45 days after the filing of the ANDA, then the FDA stays the ANDA until the earlier

of (a) the passage of 30 months running from date that exclusivity ends, or (b) the issuance

of a decision holding that the patent is invalid or there was no infringement. 40 Thus, seven

and a half years is usually the longest that a new chemical exclusivity period will run.


36
     See JX-244.
37
    JX-135 at 20 (“Our operations depend on compliance with complex FDA and
comparable international regulations. Failure to obtain broad approvals on a timely basis
or to maintain compliance could delay or halt commercialization of our products.”).
38
   JX-244 at ¶¶ 88–91 (citing 21 U.S.C. §§ 355(j)(5)(F)(ii), 355(c)(3)(E)(ii); 21 C.F.R.
§ 314.108(b)(2)). During this period, no other drug using that chemical as an active
ingredient can obtain FDA approval.
39
     Id. ¶¶ 73–76 (citing 21 U.S.C. § 355(j)(8)(B)).
40
     See id. ¶¶ 78, 88–91, 280 (citing 21 U.S.C. § 355; 21 C.F.R. § 314.108(b)(2)).


                                               9
       Generally, the introduction of a generic drug on the market causes price declines

and sales erosion of branded drugs. 41          Branded drug manufacturers therefore have

incentives to restrict and impede generics from entering the market.

       Between 2004 and 2011, Gilead entered into a number of agreements with branded

drug manufacturers, including Bristol-Myers Squibb Company (“Bristol-Myers”), Japan

Tobacco, Inc. (“Japan Tobacco”), and Janssen R&D Ireland (“Janssen”), to create

combination therapies that have multiple active ingredients or to license certain compounds

for exclusive commercialization. 42 The agreements allegedly included “No-Generics



41
   A Federal Trade Commission study found that, on average, within one year of generic entry
into the market, generics capture 90% of sales and prices decrease 85%. Id. ¶ 93 (citing FTC,
Pay-for-Delay: How Drug Company Pay-Offs Cost Consumers Billions at 8 (January 2010),
https://www.ftc.gov/sites/default/files/documents/reports/pay-delay-how-drug-company-pay-
offs-cost-consumers-billions-federal-trade-commission-staff-study/100112payfordelayrpt.pdf).
Gilead has recognized the potential for sales erosion in its public filings. See, e.g., JX-135 at 12
(“[A]s new branded or generic products are introduced into major markets, our ability to
maintain pricing and market share may be affected.”).
42
   In December 2004, Gilead and Bristol-Myers formed a joint venture to develop and
commercialize a once-daily, fixed-dose combination HIV treatment regimen later named
Atripla. See JX-6 at 1; JX-74 ¶¶ 114–18. In March 2005, Gilead and Japan Tobacco
entered into a licensing agreement that gave Gilead the exclusive right to develop and
commercialize a novel HIV integrase inhibitor in all countries except Japan. JX-7 at 1. In
July 2009 and June 2011, Gilead entered into licensing agreements with Janssen to develop
and commercialize once-daily fixed-dose combination antiretroviral products. See JX-12
at 1 (press release announcing 2009 licensing agreement); JX-21 at 1 (press release
announcing 2011 licensing agreement). (Janssen was formerly known as “Tibotec
Pharmaceuticals.” See, e.g., JX-12; JX-21.) In December 2014, Gilead expanded its
agreements with Janssen to allow for the development and commercialization of a new
once-daily, single tablet regiment containing Gilead’s TAF and emtricitabine, and
Janssen’s rilpivirine. JX-36 at 1. The agreement provided that the new product would be
distributed by Janssen in “approximately 17 markets” and by Gilead in all other markets.
Id. In October 2011, Gilead entered into a licensing agreement with BMS to develop and
commercialize a fixed-dose combination of BMS’s REYATAZ and Gilead’s cobicistat—

                                                10
Restraints” barring the creation of competing versions of the combination therapies that

use generic TDF. 43

         In 2013, Gilead entered into a settlement agreement with the largest generic

manufacturer in the world, Teva Pharmaceutical Industries Ltd. (“Teva”). 44 Under the

terms of the settlement, Teva would be prevented from launching a generic version of

Truvada until December 2017. 45 The settlement also reduced the incentives for ANDA

second-filers to enter the market before December 2017 because the settlement allowed

Teva to enter the market should a second-filer gain market entry. 46

         In 2017, a group of prominent HIV activists, including Peter Staley, implored the

New York attorney general to investigate the Teva settlement and other agreements with




later named Evotaz. See JX-24 at 1; JX-242 at 23.
43
     JX-74 ¶¶ 89–112.
44
   See JX-29. In 2008, Teva submitted an ANDA requesting permission to manufacture
and commercialize a generic version of Truvada. JX-10. Teva alleged that two of the
patents associated with Truvada were invalid, unenforceable, or would not be infringed by
Teva’s manufacture of the product described in its ANDA. Id. If Gilead agreed, then Teva
could begin producing its generic product immediately. If Gilead sued for patent
infringement within 45 days, however, Teva would be unable to produce its generic product
until the earlier of 30 months or a district court decision that is adverse to Gilead. Id.
Gilead sued Teva for patent infringement less than 45 days after Teva submitted its ANDA.
See JX-11. In 2012, Lupin Limited (“Lupin”) and Cipla Ltd. (“Cipla”) both submitted an
ANDA to manufacture and commercialize generic versions of Truvada and Viread,
respectively. JX-32 at 23. Gilead filed patent infringement lawsuits in response to those
ANDA submissions as well. Id.
45
     See JX-29.
46
     See JX-74 ¶¶ 321–55.


                                            11
generic drug manufacturers concerning the generic production of Truvada. 47 The activists

accused Gilead of paying generic drug manufacturers to delay launching generics. 48

         In May 2019, Staley and others filed a thirteen count class action complaint against

Gilead and other companies in the United States District Court for the Northern District of

California (the “Staley Action”). 49 The complaint alleges that Gilead and other branded

drug manufacturers violated federal and state antitrust laws by engaging in anticompetitive

conduct in the market for Gilead’s TDF-based drugs. 50 Several additional class action

lawsuits followed, and they were subsequently consolidated into the Staley Action. 51

         The plaintiffs in the Staley Action seek billions of dollars in damages on behalf of a

class of persons who purchased or reimbursed purchasers of HIV treatments sold by Gilead



47
     JX-59; JX-60.
48
     JX-59; JX-60.
49
   JX-74. On the same day that the Staley Action was filed, the House Committee on
Oversight and Reform announced that it would hold a hearing to examine Gilead’s pricing
of Truvada. See JX-75. Gilead Chairman and CEO Daniel O’Day testified at the hearing
on May 16, 2019. See JX-77. After discussing Gilead’s contribution to the development
of Truvada and related patents for PrEP, O’Day testified: “We priced Truvada, when it
was originally approved, based on the price of its two component drugs, without adding a
premium. We have increased its list price over the years at a rate consistent with average
price increases in the industry.” JX-77, at 2, 7–8. An expert later testified that “Gilead
insisted on valuing drug shipments based on the commercial price in the United States,
rather than the cost of manufacturing, which was at least 300 times less. . . . PrEP
[treatments] can be manufactured and distributed, including a profit, for about $6 per
person per month. Gilead charges more than $2100 per person per month, a 35000%
markup.” JX-76 at 3, 2–5. On June 26, 2019, the committee sent Gilead requests for
documents and information regarding its pricing of Truvada. JX-81.
50
     JX-74.
51
     See JX-255.


                                               12
and the other defendants. 52 On March 3, 2020, the United States District Court (the

“District Court”) in the Staley Action granted in part and denied in part Gilead’s motion to

dismiss, and granted leave to amend certain of the claims that were dismissed. 53

          In relevant part, the District Court dismissed with leave to amend the claims that

there was an overarching conspiracy among Gilead, Bristol-Myers, Japan Tobacco, and

Janssen. 54 The court dismissed with prejudice the claims based on the Gilead/Japan

Tobacco licensing agreement because the plaintiffs did not plead any specific allegations

that “the exclusive license would be used in an anticompetitive way.” 55

          The District Court denied the motion to dismiss as to claims based on: the No-

Generics Restraints in the Gilead/Bristol-Myers and Gilead/Janssen agreements; the Teva

settlement agreement; and Gilead’s commercialization of TAF. 56 As to the Gilead/Bristol-

Myers and Gilead/Janssen agreements, the court found that a question of fact existed as to

whether the No-Generics Restraints had sufficient anticompetitive effect to constitute an

antitrust violation. 57 As to the Teva settlement agreement, the court cited several “yellow




52
   See JX-74 ¶ 429; see also PTO ¶ 4 (“If plaintiffs are successful in their claims, [Gilead]
could be required to pay significant monetary damages or could be subject to permanent
injunctive relief.”).
53
     JX-242 at 85–87.
54
     Id. at 15–16.
55
     Id. at 32, 31–33.
56
     Id. at 85–86.
57
     Id. at 26.


                                              13
flag[s]” that could give rise to a finding of anticompetitive conduct. 58 As to Gilead’s

delayed commercialization of TAF, the District Court found that the plaintiffs have “a

plausible argument that there is no procompetitive justification for” it. 59

         In January 2020, a group of healthcare insurers filed a class action against Gilead

and other companies in a Florida federal court, asserting claims substantially similar to

those in the Staley Action. 60

                 2.      Mass Torts

         Gilead is accused of intentionally withholding from the market its safer and

potentially more effective TAF-based HIV treatments in order to extend the sales window

for its more dangerous and less effective TDF-based treatments. 61

         As discussed above, multiple parties have alleged that Gilead shelved the

development of TAF after receiving approval for Truvada, even though Gilead knew that

TAF was a safer product. 62 Gilead then allegedly waited to resume development and




58
     Id. at 41, 38–42.
59
  Id. at 46. On April 21, 2020, the plaintiffs in the Staley Action filed an amended
complaint, and on May 4, Gilead filed a motion to dismiss the amended complaint. See
JX-175 (motion to dismiss amended complaint); JX-244 (amended complaint).
60
  See JX-117; see also JX-118 at 3 (“The allegations are similar to those made in four
consolidated class actions against Gilead pending in the Northern District of California.”).
61
  See JX-252; see also PTO ¶ 4 (noting that “Gilead has been named as a defendant in
product liability lawsuits related to Gilead’s HIV medications”).
62
     See, e.g., JX-244 ¶¶ 236–98; JX-252.


                                              14
commercialization of TAF-based products until the introduction of generic TDF-based

treatments was imminent. 63

         Gilead is the subject of at least 250 tort actions pending in state and federal courts

in California, Delaware, and Florida. The actions involve more than 15,000 plaintiffs

claiming that Gilead’s TDF-based HIV medications caused them to suffer personal injury

and economic loss. 64 If those claims are successful, Gilead “could be required to pay

significant monetary damages.” 65

                   3.    Patent Infringement

         Gilead is accused of infringing on government patents in the sales of its HIV PrEP

treatments.

         The U.S. government claims that when administered as a PrEP treatment, Truvada

and Descovy rely on patents developed by the Centers for Disease Control and Prevention

(the “CDC”) and owned by the U.S. government. 66

         During a May 2019 hearing before the U.S. House Committee on Oversight and

Reform, an expert in HIV research and clinical care testified:

                   The US Government is by far the majority funder of PrEP
                   research. PrEP regimen selection was guided by research
                   conducted by scientists at the CDC who demonstrated that
                   adding emtricitabine to a tenofovir regimen increased
                   protection. . . . The critically important research done by
                   scientists at the CDC led to a US Government patent on the
63
     See JX-244 ¶¶ 236–98; JX-252.
64
     See JX-134 at 80; JX-255 at 2.
65
     PTO ¶ 4; JX-134 at 80.
66
     JX-73 at 1.


                                               15
                   combined use of emtricitabine and tenofovir esters for
                   PrEP. . . . Gilead Sciences did not provide leadership,
                   innovation, or funding for these projects; Gilead’s role was
                   limited to donating study medication and placebos. Our
                   protocols were shared with Gilead, in accordance with an
                   agreement between the [National Institutes of Health] and
                   Gilead; I do not recall receiving any comments. 67

         On November 6, 2019, the U.S. government filed suit against Gilead. 68 The

complaint alleges that Gilead has wrongfully denied the validity of the CDC’s patents and

refused to obtain a license from the CDC to use the patented regimens. 69

         In February 2020, the Patent Trial and Appeals Board declined to institute Gilead’s

petitions for inter partes review of the four U.S. government-held patents, finding that

Gilead “has not demonstrated a reasonable likelihood of prevailing.” 70

         In April 2020, Gilead filed a lawsuit against the U.S. government related to the use

of the same anti-HIV regimens. 71 Gilead’s complaint alleges that the CDC breached the

agreements between the parties and the government’s patents are therefore invalid and

unenforceable. 72


67
  JX-76 at 2. The expert, Professor Robert M. Grant, is a credible source. As he explained
to the committee, he had decades of experience “with research and clinical care related to
HIV,” “pioneered research on PrEP that led to FDA approval in 2012 [and]
recommendations from the CDC in 2014,” and “devoted . . . 20 years of [his] career to the
development of PrEP.” Id.
68
  JX-98; see also JX-99 (11/8/19 New York Times article discussing the lawsuit); JX-102
(11/8/19 Science Magazine article discussing the lawsuit).
69
     Id. ¶¶ 8–9.
70
     JX-246 at 21; JX-247 at 12.
71
     JX-170, Gilead Scis., Inc. v. United States, 1:20-cv-00499-CFL (Fed. Cl. Apr. 24, 2020).
72
     Id. ¶¶ 1–21.


                                               16
                   4.    False Claims Act Violations

           Gilead is currently facing a federal investigation and civil litigation related to

alleged violations of the False Claims Act. 73

           Under federal law, drug companies cannot provide direct copayment assistance to

patients covered by Medicare. 74 Drug companies are permitted to donate to charities that

help Medicare patients, so long as the companies’ donations do not exert sway over the

nonprofit’s operations. 75 If a drug company uses donations to encourage a nonprofit to

promote the company’s products, however, that conduct may violate anti-kickback laws. 76

           On May 27, 2016, Gilead received a subpoena from the U.S. Attorney for the

District of Massachusetts seeking documents related to the Company’s relationship with

nonprofits that provide financial assistance to patients. 77 Corporate disclosures “describe

an expanding investigation by the U.S. Attorney’s Office” into Gilead and other

pharmaceutical companies’ potential kickback violations. 78 In December 2017, one of the

companies agreed to pay $210 million to resolve the Justice Department’s claims. 79


73
     See JX-50; JX-88.
74
     JX-51 at 1.
75
     Id.
76
     Id.
77
     JX-50.
78
     JX-51.
79
  JX-61. Gilead is also facing a qui tam action alleging False Claims Act violations related
to the Company’s TDF- and TAF-based Hepatitis-B treatments. JX-88. On September 19,
2019, a group of plaintiffs filed a second amended qui tam complaint against Gilead in
Pennsylvania federal court, alleging multiple violations of the anti-kickback provisions of
the False Claims Act. See id. ¶¶ 1, 12–13. The complaint alleges that Gilead used its

                                               17
         C.     The Inspection Demands

         The plaintiffs are Deborah Pettry, Gail Friedt, Richard C. Collins, Hollywood Police

Officers’ Retirement System (“Hollywood”), and Anthony Ramirez (collectively,

“Plaintiffs”). Each Plaintiff made a written demand on Gilead to inspect and copy certain

books and records of the Company pursuant to Section 220 (collectively, the

“Demands”). 80 The Demands sought to investigate possible wrongdoing in connection

with aspects of the development and commercialization of Gilead’s HIV treatments. 81

         Gilead declined to provide even a single document in response to any of the

Demands, taking the position that each Demand was unfounded and deficient. 82




speaker program and other methods to encourage healthcare providers to write
prescriptions for Gilead’s name-brand drugs as opposed to generics. Id. ¶¶ 1–6. In
particular, the complaint alleges that Gilead used illegal kickbacks to encourage healthcare
providers to transition patients from Viread, a TDF-based drug that was about to face
generic competition, to Vemlidy, its new TAF-based drug. Id. ¶¶ 30–35.
80
   See JX-103 (Collins’s 12/2/19 inspection demand); JX-114 (Collins’s 1/13/20 reply to
Gilead’s initial response); JX-128 (Collins’s 2/18/20 supplemental demand); JX-108
(Pettry’s 12/30/19 inspection demand); JX-113 (Friedt’s 1/8/20 inspection demand); JX-
120 (Pettry and Friedt’s 1/29/20 consolidated reply to Gilead’s initial response); JX-123
(Ramirez’s 2/4/20 inspection demand); JX-136 (Ramirez’s 2/27/20 reply to Gilead’s initial
response); JX-124 (Hollywood’s 2/10/20 inspection demand).
81
     See infra note 95 and accompanying text.
82
  See JX-106 (Gilead’s 12/10/19 response to Collins’s initial demand); JX-130 (Gilead’s
2/25/20 response to Collins’s supplemental demand); JX-115 (Gilead’s 1/15/20 response
to Pettry’s demand); JX-116 (Gilead’s 1/15/20 response to Friedt’s demand, containing
multiple mistaken references to “Ms. Pettry” as opposed to “Ms. Friedt”); JX-126 (Gilead’s
2/14/20 response to Pettry and Friedt’s 1/29/20 communication); JX-125 (Gilead’s 2/11/20
response to Ramirez’s 2/4/20 demand); JX-139 (Gilead’s 3/2/20 response to Ramirez’s
2/27/20 communication); JX-127 (Gilead’s 2/18/20 response to Hollywood’s demand);
JX-131 (Gilead’s 2/25/20 rejection of Hollywood’s invitation to meet and confer).


                                                18
         D.     This Litigation

         Each Plaintiff filed suit under Section 220 to enforce their inspection rights, with

Pettry and Friedt filing a joint complaint. 83 Gilead answered the complaints. 84

         Gilead requested that the court enter an order requiring Plaintiffs to coordinate their

efforts, 85 and the parties stipulated to a coordinated schedule and approach to discovery. 86

         Gilead served interrogatories on, sought documents from, and moved to compel

discovery from Plaintiffs. 87 Gilead also deposed each Plaintiff.88

         Gilead fought discovery directed to it and moved for a protective order, which the

court denied. 89

         The court held trial on June 23, 2020, and the parties completing post-trial briefing

on August 26, 2020.




83
     See JX-132; JX-137; JX-140; JX-141; see also JX-129.
84
     JX-142; JX-144; JX-261; JX-262.
85
  Dkt. 5, Def.’s Resp. to Pls.’ Mots. for Expedited Proceedings at 5–6 (“Gilead respectfully
submits that the Court should enter an order coordinating the actions.”).
86
     Dkt. 8, Stipulation and Appointment of Counsel and Case Scheduling Order.
87
  See JX-147 (Def.’s First Set of Interrogs. Directed to Pls.); JX-148 (Def.’s First Set of
Reqs. for Produc. of Docs. Directed to Pls.); Dkt. 38, Def.’s Mot. to Compel Disc. from
Pls. Plaintiffs provided Defendants with responses and supplemental responses to these
requests. See JX-155; JX-156; JX-157; JX-158; JX-159; JX-160; JX-161; JX-162; JX-
163; JX-167; JX-169.
88
     See Dkt. 82.
89
  See Dkt. 17, Def.’s Mot. for Protective Order; Dkt. 65, May 8, 2020 Oral Arg. re Def.’s
Mot. for Protective Order and the Ct.’s Ruling; see also JX-164 (Def’s. Responses and
Objs. to Pls.’ Am. First Set of Interrogs. Directed to Def. Gilead Sciences, Inc.); JX-149
(Pls.’ Am. Notice of Rule 30(b)(6) Dep. of Def. Gilead Sciences, Inc.).


                                               19
II.      LEGAL ANALYSIS

         To inspect books and records under Section 220, a plaintiff must establish by a

preponderance of the evidence that the plaintiff is a stockholder, has complied with the

statutory form and manner requirements for making a demand, and has a proper purpose

for conducting the inspection. 90 If a stockholder meets these requirements, the stockholder

must then establish “that each category of the books and records requested is essential and

sufficient to the stockholder’s stated purpose.” 91

         Gilead disputes two of these requirements, arguing that Plaintiffs lack proper

purposes and have failed to justify the scope of their inspections. Gilead also raises what

it refers to as “standing” issues, arguing that Plaintiffs must overcome defenses to

anticipated derivative claims in order to have standing to enforce their rights in this Section

220 action. Gilead’s so-called “standing” arguments in substance speak to Plaintiffs’

proper purposes and this decision addresses the arguments in that context.

         A.     Each Plaintiff Has Demonstrated a Proper Purpose.

         “The paramount factor in determining whether      a   stockholder    is   entitled   to

inspection of corporate books and records is the propriety of the stockholder’s purpose in

seeking such inspection.” 92     A purpose is “proper” under Section 220 where it is


90
  See 8 Del. C. § 220(c); Cent. Laborers Pension Fund v. News Corp., 45 A.3d 139, 144
(Del. 2012); Amalgamated Bank v. Yahoo! Inc., 132 A.3d 752, 775 (Del. Ch. 2016),
abrogated on other grounds by Tiger v. Boast Apparel, Inc., 214 A.3d 933 (Del. 2019).
91
  Thomas & Betts Corp. v. Leviton Mfg. Co., 681 A.2d 1026, 1035 (Del. 1996) (citing
Helmsman Mgmt. Servs., Inc. v. A & S Consultants, Inc., 525 A.2d 160, 167 (Del. Ch.
1987)).
92
     CM & M Gp., Inc. v. Carroll, 453 A.2d 788, 792 (Del. 1982) (citing 8 Del. C. § 220(b);

                                              20
“reasonably related” to the stockholder’s interest as a stockholder. 93       “In a section

220 action, a stockholder has the burden of proof to demonstrate a proper purpose by a

preponderance of the evidence.” 94

         The Demands state that they are for the purpose of investigating possible

mismanagement, wrongdoing, or waste in connection with aspects of the development and

commercialization of Gilead’s HIV treatments, although each Demand uses slightly

different verbiage to express this purpose. 95




Gen. Time Corp. v. Talley Indus., 240 A.2d 755 (Del. 1968); Skoglund v. Ormand Indus.,
372 A.2d 204, 207 (Del. Ch. 1976)).
93
     8 Del. C. § 220(b).
94
     Seinfeld, 909 A.2d at 121.
95
   Collins seeks to “[i]nvestigat[e] whether any member of the Board or the Company’s
senior officers have mismanaged the Company and/or breached their fiduciary duties to
the Company and its stockholders.” JX-103 at 5; JX-128 at 15. Friedt and Petty seek to
“investigate potential corporate mismanagement, wrongdoing, and waste by fiduciaries of
the Company, including the [Board].” JX-108 at 1; JX-113 at 1. Hollywood seeks to
investigate “possible breaches of fiduciary duty,” “possible violations of positive law,”
“possible corporate misconduct by members of the [Board] and/or management in
connection with . . . core HIV products,” and “possible prolonged concealment of the
misconduct described herein.” JX-124 at 1. Ramirez seeks to “investigate whether the
[Board] and certain senior Gilead executives may have breached their fiduciary duties to
the Company by engaging in massive and long-standing wrongdoing in connection with
the Company’s development, patenting, marketing of, and restraints related to, its antiviral
HIV/AIDS drugs.” JX-89 at 4. Some of the demands also state that they are for the purpose
of assessing the independence and disinterestedness of the members of the Board with
respect to the possible wrongdoing at issue, see JX-124 at 1; JX-103 at 5; JX-128 at 15, but
Plaintiffs did not treat this as an independent purpose in briefing. See Dkt. 100, Pls.’
Corrected Combined Post-Trial Br. (“Pls.’ Opening Br.”) at 3–45, 56; Dkt. 104, Pls.’
Combined Post-Tr. Reply Br. at 3–24, 32. This decision treats Plaintiffs’ desire to
investigate the independence and disinterestedness of Gilead’s Board members as a
component of its investigation into possible wrongdoing. See infra Section II.C.2.e.


                                                 21
         Although a stockholder’s desire to investigate wrongdoing is a proper purpose under

Delaware law, 96 a mere statement of that purpose without more will not entitle a

stockholder to inspection. 97     To inspect documents for the purpose of investigating

mismanagement or wrongdoing, a stockholder “must present some evidence to suggest a

credible basis from which a court can infer that mismanagement . . . or wrongdoing may

have occurred.” 98

         Gilead argues that no Plaintiff has demonstrated a credible basis to suspect possible

wrongdoing. 99 Gilead further argues that each Plaintiff is acting as a Manchurian candidate

for a law firm such that none of Plaintiffs’ stated purposes are their own. 100 Gilead

additionally argues that legal defenses to a follow-on lawsuit challenging the wrongdoing

foreclose Plaintiffs’ ability to investigate possible wrongdoing under Section 220. 101


96
   E.g., KT4 P’rs v. Palantir Techs. Inc., 203 A.3d 738, 758 (Del. 2019) (“One of the most
traditional proper purposes for a § 220 demand is the investigation of possible wrongdoing
by management. When a stockholder has made a colorable showing of potential
wrongdoing, inspecting the company’s books and records can help the stockholder to ferret
out whether that wrongdoing is real and then possibly file a lawsuit if appropriate.” ); City
of Westland Police & Fire Ret. Sys. v. Axcelis Techs., Inc., 1 A.3d 281, 287 (Del. 2010)
(“Our law recognizes investigating possible wrongdoing or mismanagement as a ‘proper
purpose.’”); Seinfeld, 909 A.2d at 121 (“It is well established that a stockholder’s desire to
investigate wrongdoing or mismanagement is a ‘proper purpose.’ Such investigations are
proper, because where the allegations of mismanagement prove meritorious, investigation
furthers the interests of all stockholders and should increase stockholder return.”).
97
     Seinfeld, 909 A.2d at 122 (quoting Helmsman, 525 A.2d at 166).
98
     Id. at 118 (internal quotation marks omitted).
99
  Dkt. 102, Def. Gilead Sciences, Inc.’s Post-Trial Answering Br. (“Def.’s Answering
Br.”) at 5–15.
100
      Id. at 22–36.
101
      See id. at 36–44.


                                               22
                1.     Plaintiffs Have Demonstrated a Credible Basis to Suspect
                       Wrongdoing.

         The credible basis standard imposes “the lowest possible burden of proof.” 102 It

does not require a stockholder to prove that the wrongdoing “actually occurred.” 103 Nor

does it require a stockholder “to show by a preponderance of the evidence that wrongdoing

is probable.” 104 Any such requirement “would completely undermine the purpose of

Section 220 proceedings, which is to provide shareholders the access needed to make that

determination in the first instance.” 105 Rather, a stockholder need only establish by a

preponderance of the evidence that there is a credible basis to suspect a possibility of

wrongdoing. 106

         In determining whether a plaintiff has presented a credible basis for inspection, the

court looks at the allegations collectively. 107 The “threshold may be satisfied by a credible


102
      Seinfeld, 909 A.2d at 123.
103
   Marmon v. Arbinet-Thexchange, Inc., 2004 WL 936512, at *4 (Del. Ch. Apr. 28, 2004);
accord. Thomas & Betts, 681 A.2d at 1031 (“While stockholders have the burden of
coming forward with specific and credible allegations sufficient to warrant a suspicion of
waste and mismanagement, they are not required to prove by a preponderance of the
evidence that waste and mismanagement are actually occurring.”).
104
      AmerisourceBergen, 2020 WL 132752, at *8.
105
   La. Mun. Police Emps.’ Ret. Sys. v. Countrywide Fin. Corp. (LAMPERS), 2007
WL 2896540, at *12 (Del. Ch. Oct. 2, 2007), order clarified, 2007 WL 4373116 (Del. Ch.
Dec. 6, 2007).
106
   See AmerisourceBergen, 2020 WL 132752, at *8–9; see also Seinfeld, 909 A.2d at 118
(holding that a Section 220 plaintiff need only allege a “‘credible basis’ from which a court
can infer that mismanagement, waste or wrongdoing may have occurred” (emphasis
added)).
107
  See, e.g., In re Lululemon Athletica Inc. 220 Litig., 2015 WL 1957196, at *11–14 (Del.
Ch. Apr. 30, 2015) (collectively assessing founder’s inside knowledge based on company

                                              23
showing, through documents, logic, testimony or otherwise, that there are legitimate issues

of wrongdoing.” 108 When evaluating whether a credible basis exists, the court may

consider on-going lawsuits, investigations, circumstantial evidence, and even hearsay

statements evincing possible wrongdoing. 109

         The Demands seek to investigate four categories of possible wrongdoing:

         1.     Anticompetitive activity resulting in a multi-billion dollar lawsuit accusing
                Gilead of violating federal and state antitrust laws by colluding with its
                competitors to unlawfully extend patent protection and drive up the price of
                its HIV drugs; 110

         2.     Mass torts resulting in more than 15,000 claims by plaintiffs who allege that
                they were seriously harmed by Gilead’s decision to intentionally delay the



emails, suspicious timing and magnitude of founder’s trades, and the speed at which
founder hit his monthly trading cap); Paul v. China MediaExpress Hldgs., Inc., 2012
WL 28818, at *4 (Del. Ch. Jan. 5, 2012) (determining that plaintiff had identified a credible
basis for Section 220 demand based on evidence which included “numerous third-party
media reports,” “the noisy resignations of three board members” and a publicly announced
“internal investigation”).
108
   Seinfeld, 909 A.2d at 123 (quoting Sec. First Corp. v. U.S. Die Casting & Dev. Co., 687
A.2d 563, 568 (Del. 1997)).
109
   See, e.g., AmerisourceBergen, 2020 WL 132752, at *9 (“Ongoing investigations and
lawsuits can provide the necessary evidentiary basis to suspect wrongdoing or
mismanagement warranting further investigation. This type of evidence is strong when
governmental agencies or arms of law enforcement have conducted the investigations or
pursued the lawsuits.”); LAMPERS, 2007 WL 2896540, at *10–12 (finding a news article
and independent statistical analysis of stock option grant dates sufficient to suspect options
backdating); Elow v. Express Scripts Hldgs. Co., 2017 WL 2352151, at *5, *5–6 (Del. Ch.
May 31, 2017) (finding “pleadings in the Anthem Action, the Securities Action complaints,
and public statements by Express Scripts” sufficient to establish a credible basis),
abrogated on other grounds by Tiger, 214 A.3d 933; Carapico v. Phila. Stock Exch., Inc.,
791 A.2d 787, 792 (Del. Ch. 2000) (finding an “SEC inquiry” and “SEC Order” were
“sufficiently concrete” to suspect mismanagement).
110
      See JX-113 at 1; JX-123 at 1–2; JX-124 at 4; JX-128 at 1.


                                              24
                introduction of safer and more effective HIV treatments in order to protect
                the profitability of existing branded medications; 111

         3.     Patent infringement resulting in a lawsuit by the DOJ against Gilead for its
                “deliberate” and “wanton” infringement of patents held by the federal
                government relating to PrEP treatment regimens; 112 and

         4.     Kick-back schemes resulting in DOJ investigations into False Claims Act
                violations. 113

         At trial, Plaintiffs presented evidence to establish a credible basis to suspect possible

wrongdoing in connection with each of these four categories.

         To demonstrate a credible basis as to the anticompetitive activity, Plaintiffs rely

primarily on the allegations and information contained in the Staley complaint as well as

the federal court’s decision on the motion to dismiss the Staley Action. 114 The Staley

complaint spans 134 pages and outlines a litany of allegedly anticompetitive conduct,

reflecting significant research by the plaintiffs in that action. 115 The parties to the Staley

Action collectively filed thirty-eight exhibits during briefing on a motion to dismiss,

including copies of the relevant agreements. 116


111
      See JX-124 at 3–4; JX-128 at 1.
112
      See JX-103 at 1; JX-113 at 1; JX-124 at 5–6; JX-128 at 1.
113
      See JX-128 at 1.
114
      See Pls.’ Opening Br. at 7–9.
115
      See JX-74.
116
   See Decl. of Jayne A. Goldstein in Supp. of Pls.’ Omnibus Mem. in Opp’n to Defs.’
Mot. to Dismiss, Staley v. Gilead Scis., Inc., Case No. 3:19-cv-02573-EMC (N.D. Cal.
2019); Decl. of Heather M. Burke in Supp. Of Gilead’s Mot. to Dismiss, Staley, Case No.
3:19-cv-02573-EMC. The court can take judicial notice of these filings because they are
“not subject to reasonable dispute.” See, e.g., In re Gen. Motors (Hughes) S’holder Litig.,
897 A.2d 162, 169 (Del. 2006) (citing D.R.E. 201(b)).


                                                25
          The Staley complaint discusses three broad categories of conduct that allegedly

delayed the entry of generic competition: (i) No-Generics Restraints in agreements

between Gilead and Japan Tobacco, Gilead and Bristol-Myers, and Gilead and Janssen;

(ii) the Teva settlement; and (iii) the commercialization of TAF. 117 These categories of

action are allegedly part of a broader scheme to restrain competition and increase the prices

of HIV drugs. 118 The complaint contends that the No-Generics Restraints barred the

creation of competing versions of combination therapies that use generic TDF. 119 The

complaint further contends that the Teva settlement delayed Teva’s entry into the TDF

market and created disincentives for ANDA second-filers to launch their products. By

thwarting the market entry of generic TDF, these agreements allowed Gilead to continue

to charge high prices for TDF-based Stribild despite its toxicity and later helped Gilead

shift prescriptions from Stribild to TAF-based Genvoya. 120 The agreements also allowed

Gilead to avoid being pressured to release a standalone TAF product, because prescribers

could not pair Gilead’s standalone TAF with drugs offered by Gilead’s competitors. 121 The

plaintiffs allege that Gilead’s actions, taken collectively, “unlawfully manipulated the

regulatory framework in order to impair and delay . . . competition.” 122



117
      See JX-74 ¶¶ 88–355.
118
      Id. ¶¶ 1–15.
119
      Id. ¶ 4.
120
      Id. ¶¶ 237–44.
121
      Id. ¶ 245.
122
      Id. ¶ 285.


                                             26
         In response to Gilead’s motion to dismiss, the District Court held that the plaintiffs’

allegations regarding the Gilead/Bristol-Myers, Gilead/Janssen, and Gilead/Teva

agreements and the commercialization of TAF stated a claim on which relief could be

granted. 123 The federal motion-to-dismiss standard is higher than Section 220’s credible

basis standard. 124 It follows that allegations which survive a motion to dismiss under the

federal standard are sufficient to meet the credible basis standard. Thus, the court finds

that the allegations that survived the motion to dismiss in the Staley Action supply a

credible basis to suspect possible wrongdoing as to the Gilead/Bristol-Myers,

Gilead/Janssen, and Gilead/Teva agreements and the commercialization of TAF.

         To demonstrate a credible basis as to the mass torts, Plaintiffs rely on the allegations

and information in the pleadings in state and federal courts in California, Delaware, and

Florida. 125 The mass tort class action in California, as of June 12, 2020, involved more

than 15,000 plaintiffs. 126 The complaint in that action runs forty-four pages, alleges




123
   See JX-242 at 85–86. The court dismissed the overarching conspiracy claims and the
claim related to the Gilead/Japan Tobacco agreement. JX-242 at 15, 33. Plaintiffs have
since filed an amended complaint. See JX-244.
124
   Compare Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007) (requiring a plaintiff to
plead facts sufficient to “nudge[] their claims across the line from conceivable to
plausible”), and Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (requiring a Section 220
plaintiff seeking to investigate wrongdoing to holding that the Twombly plausibility
standards applies to all civil cases in federal courts) with Seinfeld, 909 A.2d at 123
(describing the credible basis standard as “the lowest possible burden of proof” (internal
quotation markets omitted)).
125
      Pls.’ Opening Br. at 9–11.
126
      JX-255 at 2.


                                                27
injuries stemming from Gilead’s decision to intentionally delay its TAF-based HIV drugs,

and asserts claims for negligence, strict product liability, breach of express warranty,

breach of implied warranty, fraud, and concealment. 127 In particular, the complaint alleges

that Gilead developed and marketed its toxic TDF-based medications and withheld the

safer TAF-based medications from the market. 128 Rather than releasing the TAF-based

medication, Gilead allegedly continued to add ingredients to its existing TDF-based

medications “in order to extend its monopoly on tenofovir in the treatment of HIV-1.” 129

The plaintiffs contend that Gilead did so knowing that reasonable alternatives were not

available to patients. 130 The complaint references and quotes from papers that Gilead has

published, submissions that Gilead made to U.S. and European patent offices, public

announcements by Gilead representatives, statistics that have been corroborated by the

CDC, studies conducted by third parties, and FDA findings. 131 The plaintiffs’ complaint



127
   See JX-82. Further illustrating the scope of the litigation, Gilead produced nearly 2.6
million pages of documents in response to the plaintiffs’ first and second requests for
production—including FDA regulatory files, license agreements, a listing of clinical trials,
and other documents—and trial is set for January 2022. See id.; JX-255 at 10–11.
128
      JX-82 ¶¶ 12–14, 33–48.
129
      Id. ¶¶ 76, 51–86.
130
      Id. ¶ 2.
131
   See, e.g., id. ¶ 40 (quoting Gilead paper comparing the relative effectiveness and safety
of TAF as compared to TDF); id. ¶ 41 (citing Gilead patent submission showing that TAF
was more effective than TDF); id. ¶ 60 (citing an October 2004 company announcement
regarding the future of TAF development); id. ¶ 67 (citing HIV-treatment statistics that
have been corroborated by the CDC); id. ¶ 78 (citing an April 2012 HIV study conducted
by researchers at San Francisco’s Veterans’ Administration Medical Center and the
University of California, San Francisco); id. ¶ 79 (quoting FDA characterization of TDF’s
safety profile); id. ¶ 91 (quoting Gilead’s Chief Scientific Officer during an October 2010

                                            28
is cohesive and coherent, and the information and allegations in the complaint as well as

the myriad evidence supporting it, supply a credible basis to suspect possible wrongdoing

in the form of mass torts.

         To demonstrate a credible basis as to patent infringement, Plaintiffs rely on

congressional testimony and subsequent litigation regarding Gilead’s alleged infringement

of U.S. government patents in the sales of Gilead’s HIV PrEP treatments. 132 After an

expert provided the U.S. House Committee on Oversight with a detailed description of his

work with the CDC and Gilead, 133 the U.S. government filed a patent infringement lawsuit

against Gilead. 134 The complaint totaled 1,739 pages including the ninety-two attached

exhibits, and its filing was reported by multiple news outlets. 135 The exhibits included the

relevant patents, various news articles, and relevant scholarship from the scientific

community. 136 When Gilead sought review of the U.S. government’s patents, the Patent

Trial and Appeals Board held that Gilead “has not demonstrated a reasonable likelihood of

prevailing.” 137 The thoroughness of the U.S. government’s complaint and the Patent Trial




earnings call).
132
      Pls.’ Opening Br. at 11–14.
133
      See supra note 67 and accompanying text.
134
      See JX-98.
135
   See id. (complaint); JX-99 (11/8/19 New York Times article covering the litigation);
JX-102 (11/8/19 Science Magazine article covering the litigation).
136
      See JX-98 at 77–1739.
137
      JX-246 at 21; JX-247 at 12.


                                             29
and Appeals Board’s ruling easily clear the hurdle to establish a credible basis to suspect

possible wrongdoing as to patent infringement.

         To demonstrate a credible basis as to False Claims Act violations, Plaintiffs rely on

the existence of four subpoenas issued by the DOJ. 138 By 2016, Gilead was the subject of

an “expanding investigation” by the U.S. Attorney for the District of Massachusetts related

to possible violations of the False Claims Act. 139 As disclosed in its public filings, Gilead

received subpoenas in 2016 and 2017 requesting documents related to Gilead’s relationship

with certain charitable organizations, Gilead’s copay coupon program, and Gilead’s

Medicaid price reporting methodology. 140

         Further, Gilead is facing a qui tam action in Pennsylvania federal court that alleges

multiple violations of the anti-kickback provisions of the False Claims Act. 141 Although

that action focuses on Hepatitis B-providers, one of the drugs at issue (Viread) is also used

to treat HIV. 142 The complaint alleges that Gilead provided healthcare providers with

illegal kickbacks in exchange for prescribing Gilead products. 143         It contains public

payment information from relevant healthcare providers to Gilead, detailed information

regarding the composition of Gilead’s advisory boards, public pricing information


138
      See Pls.’ Opening Br. at 14–15.
139
      See JX-51 at 1.
140
      JX-134 at 79.
141
      See JX-88 at ¶¶ 1, 13.
142
   See id.; see also JX-55 (noting that Vemlidy is a TAF-based drug and an alternative to
Viread).
143
      JX-88 ¶¶ 58–99.


                                              30
regarding the drugs at issue, and quotes from internal emails referencing the speaker

programs. 144 The combination of multiple government investigations relating to possible

False Claims Act violations plus the ongoing qui tam litigation alleging the exact same

conduct with respect to Gilead’s Hepatitis B business, establishes a credible basis to

suspect possible wrongdoing as to False Claims Act violations.

         Gilead takes issue with Plaintiffs’ reliance on the complaints in the other lawsuits,

contending that unsubstantiated allegations cannot supply a credible basis to suspect

possible wrongdoing. 145 As discussed above, however, the credible basis requirement does

not require that allegations of wrongdoing be substantiated or even probable; 146 they only

need be credible. One of the reasons why Delaware courts urge stockholders to conduct

pre-suit investigations is to investigate allegations before filing plenary litigation to

determine whether they are substantiated. In furtherance of that objective, this court

attempts to avoid “placing an unduly difficult obstacle in the path of stockholders seeking

to investigate . . . mismanagement.” 147 The allegations, information, and evidence in the

complaints on which Plaintiffs rely meet this standard for the reasons discussed above.




144
    Id. ¶ 64 & n.2 (citing “Open Payment” information, which is defined as “payments that
are not associated with a research study such as compensation, food and beverage and
lodging”); id. ¶ 69 (listing 2017 advisory boards and each of their composition); id. ¶ 76
(listing prices of drugs at issue in the litigation); id. ¶ 134 (quoting an internal email that
allegedly read: “Let them hear the Message for $3,000”).
145
      See Def.’s Answering Br. at 5–22.
146
      See supra notes 102–09 and accompanying text.
147
      See Thomas & Betts, 681 A.2d at 1032.


                                              31
Requiring that Plaintiffs demonstrate more would place “an unduly difficult obstacle” in

the path of stockholders.

         The parties also dispute whether Plaintiffs have presented evidence demonstrating

that Gilead’s board of directors and senior officers were aware of the categories of alleged

wrongdoing. 148 Such a showing is not required to support a credible basis where, as here,

Plaintiffs have not limited their purposes to pursuing derivative claims. 149 If Plaintiffs must

demonstrate a credible basis to suspect wrongdoing at the level of the board or senior

management, then they have done so. Gilead’s HIV drugs generate 73% of Gilead’s

revenue and were thus “intrinsically critical to the company’s business operation.” 150

There is thus a credible basis to suspect that the board and senior management knew about

the possible wrongdoing. If they did not, there is a credible basis to suspect that they failed

to monitor a business segment that was “mission critical,” as well as vitally important to

the lives of millions of people. 151

                2.     Plaintiffs’ Purposes Are Their Own.

         Only one Plaintiff must demonstrate a proper purpose for the court to grant some

level of inspection. Thus, for Gilead to avoid inspection entirely, Gilead must accomplish

the difficult task of undermining all five Plaintiffs’ purposes. Gilead’s primary argument



148
      See Pls.’ Opening Br. at 15–17; Def.’s Answering Br. at 14–15.
149
      See AmerisourceBergen, 2020 WL 132752, at *15, *19.
150
   See Marchand v. Barnhill, 212 A.3d 805, 822 (Del. 2019); accord. In re Caremark Int’l
Inc. Deriv. Litig., 698 A.2d 959, 967–70 (Del. Ch. 1996).
151
      See Marchand, 212 A.3d at 824.


                                              32
toward this end is that each Plaintiff was a passive conduit in a purely lawyer-driven

endeavor and thus lacks a proper purpose under Wilkinson v. A. Schulman, Inc. 152 Gilead

bears the burden of proving this defense. 153

            In Wilkinson, the plaintiff’s deposition testimony revealed a discrepancy between

the plaintiff’s actual purpose and the stated purpose in the demand. 154 The plaintiff wanted

to investigate the company’s negative financial results, but the demand sought to

investigate a board decision to accelerate equity awards. 155 Wilkinson’s counsel had

ignored his client’s purpose and chose to send a demand concerning the counsel’s

purpose. 156 The disconnect between the client and counsel persisted through the Section

220 enforcement action. 157 Wilkinson verified the complaint, but he did nothing to confirm

the accuracy of its allegations and knew nothing about the inspection process or

litigation. 158 He failed to play any meaningful role in the litigation and testified that he

was unaware of any facts concerning the wrongdoing that his counsel sought to


152
      See Def.’s Answering Br. at 22–36 (citing 2017 WL 5289553 (Del. Ch. Nov. 13, 2017)).
153
    See Inter-Local Pension Fund GCC/IBT v. Calgon Carbon Corp., 2019 WL 479082, at
*9 (Del. Ch. Jan. 25, 2019) (“A corporate defendant may resist demand where it shows that
the stockholder’s stated proper purpose is not the actual purpose for the demand. However,
in order to succeed, the defendant must prove that the plaintiff pursued its claim under false
pretenses. Such a showing is fact intensive and difficult to establish.” (internal quotation
marks omitted)), aff’d 237 A.3d 818 (Del. 2020).
154
      See Wilkinson, 2017 WL 5289553, at *2–3.
155
      Id.
156
      Id.
157
      See id.
158
      Id. at *3.


                                                33
investigate. 159 This confluence of unusual facts led the court to find that the plaintiff lacked

a proper purpose. 160

          Gilead fails to prove that the facts of this case rise to the level seen in Wilkinson. In

this case, Plaintiffs testified that they actually sought to investigate wrongdoing. 161 They

reviewed their respective Demands and complaints prior to authorizing their service and

filing. 162 For the most part, they were knowledgeable about the basis for their Demands. 163

They remained in contact with their respective counsel throughout the demand process and

litigation. 164 This testimony is sufficient to establish that Plaintiffs’ purposes are their own.


159
      Id. at *2–3.
160
   See id. at *2–4; see also Calgon Carbon, 2019 WL 479082, at *9 (noting that the
“misalignment of goals between the stockholder and his counsel was a key factor in the
[Wilkinson] Court’s determination that there was no proper purpose for the demand.”).
161
   See Collins Dep. Tr. at 86:22–87:11; Friedt Dep. Tr. at 65:24–66:8; Pettry Dep. Tr. at
77:5–78:11; Trial Tr. at 12:23–13:15 (Ramirez); Ramirez Dep. Tr. at 87:15–19, 98:6–7,
119:9–22; Williams Dep. Tr. at 57:22–58:10.
162
  See Collins Dep. Tr. at 67:21–24; Friedt Dep. Tr. at 74:18–22, 111:18–112:12, 124:42–
125:2; Pettry Dep. Tr. at 59:15–61:21, 101:9–18; Trial Tr. at 12:20–22 (Ramirez); Ramirez
Dep. Tr. at 58:22–24; Williams Dep. Tr. at 54:21–24, 77:5–18.
163
   See Collins Dep. Tr. at 95:17–113:22; Pettry Dep. Tr. at 79:16–82:17; Trial Tr. at 12:23–
13:15, 32:5–34:4 (Ramirez); Ramirez Dep. Tr. at 50:22–53:4, 87:15–93:18; Williams Dep.
Tr. at 58:21–62:13. Although Friedt demonstrated a general understanding the subject
matter of her demand (see Friedt Dep. Tr. at 65:24–66:8), her knowledge of the basis for
her demand was exceptionally weak; this fact standing alone does not compare to the
confluence of unusual facts present in Wilkinson.
164
   See Collins Dep. Tr. at 40:3–122:9; Friedt Dep. Tr. at 61:9–125:2; Pettry Dep. Tr. at
53:6–81:18; Trial Tr. at 10:10–23, 14:8–15:8, 23:20–24:6, 41:20–42:20 (Ramirez);
Ramirez Dep. Tr. at 56:5–213:9; Williams Dep. Tr. at 23:4–85:24. Gilead accuses Collins
of lying about who initiated the process and his level of involvement based mostly on
Collins’ poor recall of demands he served on Gilead in 2016 and 2018 and his lack of direct
contact with litigation counsel. See Def.’s Answering Br. at 28–31. But those demands
are largely irrelevant, and Collins’ sworn testimony established that he had reviewed the

                                                 34
         To be sure, Gilead proved that lawyers were heavily involved in the process, but

that is to be expected considering the significant role lawyers play in representative

litigation generally.

         On that point, In re Fuqua Industries, Inc. Shareholder Litigation 165 is instructive.

There, former Chancellor Chandler denied a motion to disqualify a derivative plaintiff who

was unfamiliar with the basic facts of the case and largely deferred control of the litigation

to counsel. 166 After canvasing state and federal case law concerning the adequacy standard

imposed on derivative plaintiffs, the court held that the plaintiffs’ bare knowledge of the

“basic facts” was sufficient to meet the adequacy requirement, and that knowledge of “the

particulars” was not required. 167 In reaching this conclusion, the court observed that

Delaware law provides incentives for private attorneys to bring derivative suits as a

solution to the collective action problem, that those attorneys naturally play a “dominant

role in prosecuting litigation on behalf of clients,” and that lawyer involvement is

particularly appropriate “in cases involving fairly abstruse issues of corporate governance

and fiduciary duties.” 168



demand letters sent on his behalf and maintained contact with his referring counsel. See
Collins Dep. Tr. at 40:3–122:9. This is sufficient to support the finding that Collins’ stated
purposes were his own.
165
      752 A.2d 126 (Del. Ch. 1999).
166
      Id. at 134–37.
167
    Id. at 136 (“[The plaintiff] was at times quite lucid and able to independently
communicate the basic facts and claims underlying her lawsuit. She did not know the
particulars.”).
168
      Id. at 135; id. at 133 (“Our legal system has privatized in part the enforcement

                                               35
       Of course, the adequacy requirement of Court of Chancery Rule 23.1 at issue in

Fuqua and the proper purpose requirement of Section 220 at issue in this case are not the

same. This decision does not suggest otherwise. The point is that Delaware courts have

encouraged stockholders to pursue Section 220 actions in advance of derivative suits for

decades. 169 It would be inconsistent with this policy to require that Section 220 plaintiffs

know more than what is required of derivative plaintiffs. It would also be inconsistent with

this policy to prohibit lawyers from playing a “dominant role” in Section 220 actions while

permitting them to do so in derivative litigation. This is particularly so given the increasing

complexities plaguing Section 220 actions. 170



mechanism . . . by allowing private attorneys to bring suits on behalf of nominal
shareholder plaintiffs.”); see also In re Del Monte Foods Co. S’holders Litig., 2011
WL 2535256, at *14 (Del. Ch. June 27, 2011) (“Delaware courts recognize the value of
representative litigation.”); In re Revlon, Inc. S’holders Litig., 990 A.2d 940, 959 (Del. Ch.
2010) (“[R]epresentative litigation serves as a valuable check on managerial conflicts of
interest. Stockholder plaintiffs can and do achieve meaningful results.” (citation omitted));
Bird v. Lida, Inc., 681 A.2d 399, 402–03 (Del. Ch. 1996) (explaining that entrepreneurial
plaintiff attorneys can “pursue monitoring activities that are wealth increasing for the
collectivity (the corporation or the body of its shareholders)”).
169
    See, e.g., Cal. State Tchrs.’ Ret. Sys. v. Alvarez, 179 A.3d 824, 839 (Del. 2018) (“[T]his
Court has repeatedly admonished plaintiffs to use the ‘tools at hand’ and to request
company books and records under Section 220 to attempt to substantiate their allegations
before filing derivative complaints.”); Sec. First Corp., 687 A.2d at 571 (Del. 1997) (“[A]
Section 220 proceeding may serve a salutary mission as a prelude to a derivative suit.”);
Ash v. McCall, 2000 WL 1370341, at *15 n.56 (Del. Ch. Sept. 15, 2000) (“As the Delaware
Supreme Court has repeatedly exhorted, shareholders plaintiffs should use the ‘tools at
hand,’ most prominently § 220 books and records actions, to obtain information necessary
to sue derivatively.”).
170
    See, e.g., Wilkinson, 2017 WL 5289553, at *3 (“A stockholder obviously can use
counsel to seek books and records. Section 220 expressly contemplates that a stockholder
can make a demand ‘in person or by attorney or other agent.’ Indeed, given the complexity
of Delaware’s sprawling Section 220 jurisprudence, a stockholder is well-advised to secure

                                              36
         The incentives in representative litigation are imperfect, and judicial oversight is

required in Section 220 actions as elsewhere. In Fuqua, the court went on to admonish the

plaintiffs’ counsel for effectively “supplanting” his client in a deposition, explaining that

“extreme facts call for the court to exercise its discretion and to curb the agency costs

inherent in private regulatory and enforcement mechanisms.” 171 It was similarly extreme

facts that drove the outcome in Wilkinson, where the attorneys disregarded their client’s

objectives entirely and pursued their own. 172

         In this case, the degree of lawyer involvement does not come close to the line-

crossing conduct at issue in Fuqua or Wilkinson. This case reflects benign manifestations

of the role that plaintiffs’ law firms play generally in representative litigation.

         Gilead singles out Pettry and Friedt because they were enrolled in a portfolio

monitoring program and had no knowledge of alleged wrongdoing at Gilead before counsel

contacted them. 173 But there is nothing inappropriate about such programs. They are



counsel’s assistance.” (quoting 8 Del. C. § 220(b)); Calgon Carbon, 2019 WL 479082, at
*10 (holding that stockholders are entitled to rely on counsel “to raise concerns, to advise
them on how to remedy those concerns, and to pursue appropriate remedies”); Kosinski v.
GGP Inc., 214 A.3d 944, 951–52 (Del. Ch. 2019) (“The fact that Plaintiff sought and
accepted the advice of counsel is to his credit, not his detriment.”); see also Cox et al.,
supra note 6, at 2150 (attributing the increased complexity in Section 220 actions to the
fact that “defendants have turned books and records litigation into a surrogate proceeding
to litigate the possible merits of the suit where they place obstacles in the plaintiffs’ way
to obstruct them from employing it as a quick and easy pre-filing too”).
171
      Fuqua, 752 A.2d at 133–34.
172
      See Wilkinson, 2017 WL 5289553, at *2–3.
173
  See Def.’s Answering Br. at 24–28; Trial Tr. at 147:9–16; id. at 149:22–150:4; Friedt
Dep. Tr. at 61:24–64:9; Pettry Dep. Tr. at 38:12–22, 40:19–41:22, 75:10–19.


                                              37
voluntary and serve the purpose of keeping stockholders abreast of corporate developments

that may affect the value of their stock holdings. They do not obligate participants to send

Section 220 demands or file suits. 174

         Gilead also complains about Hollywood’s involvement in portfolio monitoring

programs, 175 but those arguments are similarly misguided. Hollywood is a police officers’

retirement fund that is run by a seven-member Board of Trustees, all of whom are

volunteers. 176 Hollywood works with portfolio monitoring counsel, who raise potential

issues with Hollywood, first by bringing them the attention of Hollywood’s outside general

counsel. 177 If the general counsel determines that the matter is worthy of consideration, he

elevates the discussion first to the Chairman of the Board and then to the Board to make

the determination of whether to take action. 178 Hollywood followed its process in this




174
   See Calgon Carbon, 2019 WL 479082, at *10 (“Advice from counsel comes in many
forms. Individual stockholders and smaller institutions cannot be expected to have an
independent, in-house team to cultivate purely homegrown legal analyses of their
investments. Stockholders are entitled to hire counsel to review and monitor their
portfolios for potential mismanagement or wrongdoing. They are also entitled to rely on
that counsel to raise concerns, to advise them on how to remedy those concerns, and to
pursue appropriate remedies.”).
175
      See Def.’s Answering Br. at 31–33; Trial Tr. at 156:15–158:22.
176
   See Williams Dep. Tr. at 22:23–23:3, 42:1–11; see also id. at 25:7–9 (“Q. Who at
Hollywood has decision-making authority with respect to litigation decisions? A. That
would be the board of trustees.”).
177
      Id. at 41:13–21.
178
      Id. at 55:11–56:7.


                                             38
case, 179 and that process is sound. Like boards of Delaware corporations, 180 boards of

pension funds are encouraged to rely on professional advisors when fulfilling their duties

to act in the best interests of the retirees. Hollywood’s reliance on professional advisors,

including portfolio monitoring counsel, strengthens the integrity of Hollywood’s purpose,

not the opposite.

          Demonstrating how far Gilead was willing to go in attacking Plaintiffs, Gilead tries

to impugn Ramirez’s testimony based on a cut-and-paste error in Ramirez’s retainer

agreement with counsel. 181 The error (failing to replace the word “opioid”) was made by

counsel—not Ramirez. 182 Ramirez explained that he was caught by surprise when asked

about the error at his deposition; the “curveball,” as he called it, confused him because this

case has nothing to with opioids. 183 Ramirez confirmed throughout his deposition and trial

testimony that his aim in seeking records was true, even stating that he was inspired by an

article he read related to wrongdoing related to Gilead’s HIV drugs. 184

          In the end, Gilead failed to establish that any Plaintiff’s lawyers’ involvement

undermined any Plaintiff’s purpose (much less all of them). The record reflects that each




179
      See JX-129 at 1; Williams Dep. Tr. 56:8–57:3.
180
      See, e.g., 8 Del. C. § 141(e).
181
      See Trial Tr. at 39:21–40:8 (Ramirez).
182
      See id. at 10:19–11:11, 40:16–21 (Ramirez).
183
      Id. at 13:13–15, 32:5–34:4 (Ramirez).
184
      See id. at 12:23–13:15 (Ramirez); Ramirez Dep. Tr. at 87:15–19, 98:6–7, 119:9–22.


                                               39
Plaintiff genuinely holds its stated purpose of investigating possible wrongdoing in the

development and commercialization of Gilead’s HIV treatments.

         B.     Gilead’s So-Called “Standing” Arguments

         In its second attack on Plaintiffs’ purposes, Gilead argues that “Plaintiffs’ Demands

are defective because Plaintiffs lack standing to investigate the claimed wrongdoing.” 185

This is so, according to Gilead, because any derivative claims challenging the wrongdoing

at issue would be dismissed for the following reasons: (i) Plaintiffs did not own shares at

the time of the alleged wrongdoing; 186 (ii) the derivative claims they seek to pursue are

time-barred; 187 and (iii) any derivative claims they seek to pursue would be barred by an

exculpatory charter provision. 188




185
      Def.’s Answering Br. at 36.
186
    See id. at 36 (citing Graulich v. Dell Inc., 2011 WL 1843813, at *5 (Del. Ch. May 16,
2011) (“If plaintiff would not have standing to bring suit, plaintiff does not have a proper
purpose to investigate wrongdoing because its stated purpose is not reasonably related to
its role as a stockholder.”); W. Coast Mgmt. & Cap., LLC v. Carrier Access Corp., 914
A.2d 636, 641 (Del. Ch. 2006) (“If a books and records demand is to investigate
wrongdoing and the plaintiff’s sole purpose is to pursue a derivative suit, the plaintiff must
have standing to pursue the underlying suit[.]”)); id. at 37–38.
187
    See id. at 36 (citing Graulich, 2011 WL 1843813, at *6 (denying Section 220 demand
where “plaintiff ha[d] articulated no stated purpose other than to investigate wrongdoing
in order to bring an appropriate suit against defendant, and plaintiff [was] time-barred from
bringing that suit”)); id. at 39–43.
188
   See id. at 43 n.26 (citing Se. Pa. Transp. Auth. v. Abbvie Inc., 2015 WL 1753033, at *13
(Del. Ch. Apr. 15, 2015) (investigating corporate wrongdoing and waste were not proper
purposes when the facts alleged amounted to only a possible breach of the duty of care,
damages for which would be barred by the corporation’s exculpation clause)).


                                              40
         Gilead devoted extensive resources to this argument. To support it, Gilead served

discovery, brought a motion to compel, and took five depositions. Gilead explored these

issues at trial and devoted eight pages of post-trial briefing to them. 189

         There are a number of vexing aspects of this argument. For starters, although certain

of these points may speak to a plaintiff’s standing to pursue a derivative suit, they do not

speak to a plaintiff’s standing to pursue a Section 220 action. Under Delaware law, “[t]he

issue of standing is concerned ‘only with the question of who is entitled to mount a legal

challenge and not with the merits of the subject matter in controversy.’” 190 Where the right

at issue is statutory, “the real determinant” of standing “is the statutory language itself.”191

Section 220(c) answers the question of who has standing to pursue an enforcement action

under Section 220(c)—a stockholder. 192 In this case, it is undisputed that each Plaintiff

held stock when filing their complaints (and also for significant periods prior to filing the

complaints). 193



189
      See Trial Tr. at 185:4–190:15; Def.’s Answering Br. at 36–43.
190
   Dover Hist. Soc’y v. City of Dover Plan. Comm’n, 838 A.2d 1103, 1110 (Del. 2003)
(quoting Stuart Kingston, Inc. v. Robinson, 596 A.2d 1378, 1382 (Del. 1991)).
191
   Oceanport Indus., Inc. v. Wilm. Stevedores, Inc., 636 A.2d 892, 900 (Del. 1994);
Newark Landlord Assoc. v. City of Newark, 2003 WL 21448560, at *5 (Del. Ch. June 13,
2003).
192
    See 8 Del. C. § 220(c) (providing that “[i]f the corporation . . . refuses to permit an
inspection sought by a stockholder . . . the stockholder may apply to the Court of Chancery
for an order to compel such inspection” (emphasis added)); see also Weingarten v. Monster
Worldwide, Inc., 2017 WL 752179, at *5 (Del. Ch. Feb. 27, 2017) (“[T]he legislature has
made clear that only those who are stockholders at the time of filing have standing to invoke
this Court’s assistance under Section 220.”).
193
      Collins has held Gilead stock since 1999, except for a five-month period in 2008. JX-

                                              41
       Gilead’s arguments speak not to Plaintiffs’ standing to pursue a Section 220 action

but, rather, to the viability of derivative claims that Plaintiffs might pursue in the future.

“This Court has repeatedly stated that a Section 220 proceeding does not warrant a trial on

the merits of underlying claims.” 194 Yet Gilead pushes the court do just that—evaluate, in

the context of a summary proceeding, defenses to causes of action that have not yet been

asserted and might have never been asserted.




52. Friedt has held Gilead stock since 2013. See JX-157 at 9; Friedt Dep. Tr. at 31:15–19,
38:13–22. Pettry has held Gilead stock since 2016. See JX-155 at 9; Pettry Dep. Tr. at
43:7–16. Ramirez has held Gilead stock since 2016. See JX-46; Ramirez Dep. Tr. at 27:3–
15. Hollywood has held Gilead stock since 2010. JX-161 at 9.
194
   In re UnitedHealth Gp., Inc. Section 220 Litig., 2018 WL 1110849, at *7 & n.95 (Del.
Ch. Feb. 28, 2018) (Montgomery-Reeves, V.C.) (collecting cases); see also Lavin, 2017
WL 6728702, at *9 (Slights, V.C.) (holding that a Corwin defense will not impede an
otherwise properly supported demand for inspection and observing that “when a
stockholder demands inspection as a means to investigate wrongdoing in contemplation of
a class or derivative action, Delaware courts generally do not evaluate the viability of the
demand based on the likelihood that the stockholder will succeed in a plenary action”);
Amalgamated Bank v. UICI, 2005 WL 1377432, *2 (Del. Ch. June 2, 2005) (Noble, V.C.)
(“The potential availability of affirmative defenses to withstand fiduciary duty claims
cannot solely act to bar a plaintiff under Section 220. First, these are summary proceedings;
the factual development necessary to assess fairly the merits of a time-bar affirmative
defense, for example, as to each potential claim, is not consistent with the statutory
purpose. Second, courts should not be called upon to evaluate the viability of affirmative
defenses to causes of actions that have not been, and more importantly may not ever be,
asserted. Third, that a claim arising out of a particular transaction may be barred does not
mandate the conclusion that documents relating to that transaction are not ‘necessary,
essential, and sufficient’ for a shareholder's proper purpose with respect to more recent
transactions.”); LAMPERS, 2007 WL 2896540, at *12 (Noble, V.C.) (rejecting, in a Section
220 proceeding, that no springloading ever occurred because “by raising such a defense,
Countrywide seeks to litigate the ultimate issue in a possible future derivative suit that
might eventually be filed by LAMPERS” and holding that “[t]his is neither the time nor
the procedural setting to address that issue”).


                                             42
       Beyond the obvious practical concerns raised by such an approach, the theoretical

problems with Gilead’s argument are rife, as Vice Chancellor Laster persuasively

explained in AmerisourceBergen. 195 As the court held in AmerisourceBergen, a defense to

a future derivative claim affects a stockholder’s ability to invoke Section 220 only where

the stockholder identifies pursuing a derivative claim as its sole purpose, as was the case

in Graulich and West Coast Management. 196           In this case, Plaintiffs did not limit

themselves to the sole purpose of pursuing derivative claims. 197          Rather, Plaintiffs


195
    See AmerisourceBergen, 2020 WL 132752, at *14–24; see also Okla. Firefighters
Pension & Ret. Sys. v. Citigroup Inc., 2014 WL 5351345, at *6 (Del. Ch. Sept. 30, 2014)
(“Although Citigroup disclaims any effort to turn this proceeding into a trial on the merits
of Plaintiffs possible derivative claims, Citigroup essentially seeks that result by implying
that Plaintiff must have specific, tangible evidence that Citigroup’s Board or senior
management was complicit in the fraud at Banamex. That argument ignores the inferences
that this Court can—and must—draw under the credible basis standard, and would
discourage the very behavior this Court has sought to encourage among would-be
derivative or class plaintiffs.”).
196
   See Graulich, 2011 WL 1843813, at *5 (“[P]laintiff’s only purpose is to pursue potential
derivative claims.” (emphasis added)); W. Coast Mgmt., 914 A.2d at 641 (“It is clear that
West Coast’s sole purpose for investigating claims of wrongdoing is to obtain additional
information to replead demand futility in order to pursue a second derivative suit.”
(emphasis added)). To be clear, a Section 220 plaintiff is not required to limit the end-uses
of the information they seek at the outset of their investigation. AmerisourceBergen 2020
WL 132752, at *12 (holding that the proper purpose requirement does not require a
stockholder to pick one of these end-uses at the outset, or “commit in advance to what it
will do with an investigation before seeing the results of the investigation”).
197
    See Def.’s Answering Br. at 37 (acknowledging that “Plaintiffs claim that their purposes
‘are not limited to bringing a derivative lawsuit’” (citing Pls.’ Opening Br. at 46)); JX-123
at 2 (Ramirez’s demand stating that if the investigation supports doing so, he “may use the
documents to pursue a shareholder derivative action” (emphasis added)); JX-128 at 15
(Collins’s demand stating that the information sought will enable him “to determine
whether wrongdoing or mismanagement has taken place such that it would be appropriate
to initiate litigation”); JX-108 at 1 (Pettry’s demand listing “presenting a litigation demand
to the Board” or “suggesting corporate governance reforms” as other potential end uses of

                                             43
expressly identified multiple potential end-uses for the information obtained through their

investigations. 198

         Gilead acknowledges that Plaintiffs have stated multiple potential end-uses for the

information obtained through their investigations, 199 but Gilead pivots to argue that “it is

obvious based on Plaintiffs’ [i] deposition testimony, coupled with their [ii] retention

agreements, that their only true purpose is to pursue such a lawsuit.” 200

         A review of Plaintiffs’ testimony and a close examination of Gilead’s citations

reveal that Gilead’s position is unsupported and its citations are misleading. As an initial

matter, although Gilead makes this point as to “Plaintiffs” as a whole, Gilead does not cite

to any deposition testimony from one of the five Plaintiffs—Hollywood. 201 Nor could they.

Hollywood’s 30(b)(6) representative Williams testified that he had not predetermined what

would happen after the investigation. 202 Williams, a retired police officer, expressly


the fruits of their investigation); JX-113 at 1 (Friedt’s demand listing “presenting a
litigation demand to the Board” or “suggesting corporate governance reforms” as other
potential end uses of the fruits of their investigation); JX-124 at 1 (Hollywood’s demand
expressly stating that Hollywood reserves the right to “take other action to seek appropriate
relief”).
198
      See Pls.’ Opening Br. at 25–45.
199
   See Def.’s Answering Br. at 37 (acknowledging that “Plaintiffs claim that their purposes
‘are not limited to bringing a derivative lawsuit’” (citing Pls.’ Opening Br. at 46)).
200
      Id. (emphasis added).
201
      See id. at 36–43.
202
   See Williams Dep. Tr. at 58:1–10 (“Well, as I understand it, it’s similar to a police
investigation, if you will. If there is some wrongdoing that's being alleged, there’s an
investigation that follows. That investigation may turn out to be completely prudent. Any
and all the action taken was in the best interests of the company. And as I stated before, if
there’s nothing there, then we move on. If it turns out that there’s wrongdoing, then the

                                             44
likened a Section 220 inspection to a police investigation, and stated that “[t]his is simply

an investigation. If it turns out that there is no [wrongdoing], then it will be the end of

it.” 203 Gilead can only avoid inspection if it defeats all five Plaintiffs’ proper purposes. By

failing to show that Hollywood had predetermined what to do with the fruits of its

investigation, Gilead’s argument falls short from the get-go.

         Gilead’s other citations amount to misrepresentations of the record. For the position

that it is “obvious” from “Plaintiffs’ deposition testimony” that Plaintiffs’ “only true

purpose” was to pursue derivative claims, Gilead offers the following:

         •       Gilead cites to the portion of Collins’s testimony where Collins directly
                 denies any plans to file a derivative claim. 204 The examining attorney asked:
                 “Do you intend to file a derivative action against Gilead?” Collins
                 responded: “I don’t have any plans to do that at the moment.” 205 The
                 attorney continued: “Are you aware of any other Gilead stockholders who
                 are contemplating bringing a derivative action against Gilead?” He
                 responded: “No, I’m not.” 206

         •       Gilead cites to the portion of Pettry’s testimony where she directly denies
                 that her purpose is limited to pursuing a derivative claim. 207 The examining
                 attorney asked: “Now, at the time you entered into this engagement
                 agreement [with counsel], did you intend to file derivative litigation relating
                 to Gilead?” Pettry answered: “It was a matter of first finding out. I mean,
                 obviously, although it’s potentially a shareholder derivative matter, clearly

matter would be brought back to the board for any other consideration.”).
203
   Id. 52:1–3; see also id. at 51:10–17 (“Q. And when you say ‘the action,’ what do you
mean by that? A. The books and records investigation involving Gilead. Q. Has
Hollywood considered bringing a derivative lawsuit related to the allegations in the Section
220 demand letter? A. No.”).
204
      Def.’s Answering Br. at 37 (citing Collins Dep. Tr. at 103–05).
205
      Collins Dep. Tr. at 104:19–23.
206
      Id. at 105:1–4.
207
      Def.’s Answering Br. at 37 (citing Pettry Dep. Tr. at 64–65).


                                                45
                there was first to do inspection demand to get information in order to
                determine whether it’s appropriate to file derivative, shareholder
                litigation.” 208

          •     Gilead cites to the portion of Ramirez’s deposition transcript where Ramirez
                uses equivocal language when referring to a future derivative lawsuit.209
                Counsel for the defendants identified each category of documents requested
                in Ramirez’s demand and asked: “[F]or what purpose do you need this
                information?” 210 In response to the first few such questions, Ramirez
                vaguely indicated that he believed that the information would strengthen his
                “case.” 211 In response to the last such question, Ramirez went further to say
                that he believed the information would strengthen the allegations for the
                purpose of a potential lawsuit, but he used conditional language, stating: “if
                there is a case to be brought.” 212 The reference to a “case to be brought”
                called for a follow-up question, which counsel eventually asked: “What
                specific case are you talking about.” 213 Ramirez responded by claiming
                privilege, but again using conditional language: “I think any of the
                discussions about any potential case, if there is to be one, were between my
                counsel and I. So I don’t know if I can properly answer that for you.” 214 The
                examining attorney let the questioning end there. 215

          •     Gilead cites to the portions of Friedt’s testimony where Friedt suggests that
                she will rely on her counsel in determining the end-uses of her
                investigation. 216 The lead-off question in this series, which the examiner
                required a “yes or no” response, was: “[H]ave you informed Gilead that you

208
      Pettry Dep. Tr. at 64:23–65:8 (emphasis added).
209
      Def.’s Answering Br. at 37 (citing Ramirez Dep. Tr. at 102–12).
210
      Ramirez Dep. Tr. at 107:21–22, 108:19–20, 110:1–2.
211
   See id. at 108:3–5 (“I think they could help strengthen our case against the allegations.”);
id. at 109:15–17 (“As I had previously stated, I believe they could shed some light and
strengthen our case.”); id. at 110:15–17 (“I would again say adding merit and strength to
the allegations that were present . . . for all the points as like a collective.”).
212
   Id. at 111:18–21 (emphasis added) (“[A]s previously stated, these conversations could
add merit and strength to our allegations, if there is to be a case brought.”).
213
      Id. at 112:14–15.
214
      Id. at 112:16–20 (emphasis added).
215
      See id.
216
      Def.’s Answering Br. at 37 (citing Friedt Dep. Tr. at 54–56).


                                              46
                 may file a derivative action against it?” 217 To this question, Friedt responded
                 “[t]hrough counsel, yes,” and then said “I left it up to my counsel to inform
                 Gilead.” 218 The examiner had not previously asked whether Friedt had
                 considered filing a derivative claim, and thus the question assumed aspects
                 of the very fact that Gilead seeks to prove—Friedt’s intent to pursue
                 derivative claims. Moreover, on its face, this examiner’s question only asks
                 whether Friedt “may” file a derivative action, and not that she has
                 predetermined that a derivative claim is the only end-use she intended to
                 pursue. Friedt later clarified, in other pages specifically relied on by Gilead,
                 that she intended to leave it to her counsel to determine whether to pursue
                 derivative claims, implicitly denying any then-present intention of pursuing
                 derivative claims. 219

         This deposition testimony does not support, and portions directly contradict,

Gilead’s contention that Plaintiffs’ “only true purpose” is to pursue a derivative lawsuit.

         Plaintiffs’ retention agreements with counsel similarly fail to demonstrate that

Plaintiffs’ sole purpose was to pursue a derivative suit. Gilead argues that “the retention

agreements make clear that counsel will not be paid until Plaintiffs achieve a financial

settlement or judgment—an implausible scenario absent the prosecution of derivative

claims.” 220 Once again, Gilead fails to make this point as to all Plaintiffs—only four of the




217
      Friedt Dep. Tr. at 54:1–5.
218
      Id. at 54:9–15.
219
    Id. at 81:4–9 (“Q. At the time you entered into this engagement agreement, did you
intend to file a derivative action relating to Gilead . . . ? A. . . . I would leave that up to my
counsel.”).
220
   Def.’s Opening Br. at 37 (citing JX-79 at 2 (Friedt Retention Agreement); JX-80 at 2
(Pettry Retention Agreement); JX-87 at 1–2 (Ramirez Retention Agreement); JX-122 at 2
(Hollywood Retention Agreement)).


                                                47
five Plaintiffs executed retention agreements with counsel. 221 Collins represented that he

did not have a retention agreement with counsel. 222

            It is true that plaintiffs’ attorneys commonly take matters on contingency and

receive compensation only as a consequence of the prosecution and settlement of derivative

claims. This common arrangement is, again, a benign aspect of Delaware’s solution to the

collective action problem that stockholders face.         Moreover, the fact that retention

agreements with counsel provide that counsel only gets paid in the event of plenary

litigation does not prevent Plaintiffs from using “the fruits of their investigation for other

ends.” 223 It is logical that the agreements would address litigation because “[t]he plaintiffs

would need their counsel to conduct litigation,” but not to pursue alternative courses of

action. 224 The retention agreements standing alone, therefore, do not undermine Plaintiffs’

proper purposes.

            To sum up the defects in Gilead’s so-called “standing” arguments as a whole: They

are not actually about standing to bring a Section 220 action. They speak to the viability

of a derivative claim, which is largely beyond the scope of Section 220 proceedings. Even

the authorities on which Gilead relies limit the application of Gilead’s arguments to

situations where pursuing a derivative claim is the plaintiff’s sole purpose. Section 220




221
   See JX-79 (Friedt Retention Agreement); JX-80 (Pettry Retention Agreement); JX-87
(Ramirez Retention Agreement); JX-122 (Hollywood Retention Agreement).
222
      Collins Dep. Tr. at 45:19–24.
223
      See AmerisourceBergen, 2020 WL 132752 at *14.
224
      Id.

                                               48
plaintiffs generally need not specify the end-uses of their investigation at the outset of their

investigation, and Plaintiffs here have stated multiple potential end-uses.             Gilead’s

arguments to the contrary based on Plaintiffs’ deposition testimony fail to address all

Plaintiffs and are misleading. Plaintiffs’ retention agreements with their counsel do not

support Gilead’s point.

            Gilead’s arguments fail for other reasons as well. Gilead argues that Plaintiffs lack

standing to seek inspection because Plaintiffs did not own shares at the time of the possible

wrongdoing. 225 Yet, in Saito, the Delaware Supreme Court found that “the date on which

a stockholder first acquired the corporation’s stock does not control the scope of records

available under § 220.” 226 As the court explained, a stockholder can seek inspection of

records pre-dating their stock ownership “[i]f activities that occurred before the purchase

date are ‘reasonably related’ to the stockholder’s interest as a stockholder.” 227 A document

can reasonably relate to a stockholder’s current interests if it provides background and

context to the current or ongoing wrong the stockholder seeks to investigate. 228 In this



225
   See Def.’s Answering Br. at 36 (citing Graulich, 2011 WL 1843813, at *5 (“If plaintiff
would not have standing to bring suit, plaintiff does not have a proper purpose to investigate
wrongdoing because its stated purpose is not reasonably related to its role as a
stockholder.”)); W. Coast Mgmt., 914 A.2d at 641 (“If a books and records demand is to
investigate wrongdoing and the plaintiff’s sole purpose is to pursue a derivative suit, the
plaintiff must have standing to pursue the underlying suit[.]”)).
226
      Saito v. McKesson HBOC, Inc., 806 A.2d 113, 117 (Del. 2002).
227
      Id.
228
   UICI, 2005 WL 1377432, at *2 (“A document that contributes to the investigation of a
continuing wrong or provides background and context to a current, actionable wrong may
be relevant and, indeed, necessary to a shareholder’s proper purpose regardless of whether

                                                 49
case, any records sought that arguably pre-date Plaintiffs’ ownership of Gilead stock are

“reasonably related” to Plaintiffs’ current interest as stockholders, and concern post-

purchase date wrongs that have their roots in earlier events.

         In any event, Gilead’s timing-of-ownership argument does not apply to the on-going

False Claim Acts investigations, as the antitrust abuses, mass torts, and patent violations

are all alleged to be continuing. 229

         There is also a non-frivolous argument that Gilead waived its statute of limitations

and Section 102(b)(7) defenses by failing to identify them in its interrogatory responses,

despite this court ordering discovery into Gilead’s defenses. 230 Gilead responds that it was

not required to raise these defenses in its answer or otherwise because they are not defenses

to a books and records action but, rather, to the plenary lawsuit. 231 This decision need not

reach this argument given the multiple other defects in Gilead’s position. But it bears

noting that Gilead’s position only underscores that Gilead’s “standing” arguments speak to

the viability of a potential derivative claim and not Plaintiffs’ entitlement to inspection

under Section 220.




the events revealed in the documents are themselves actionable.”).
229
      See JX-82 at ¶ 2; JX-98 at 3, 69–75; JX-244 at ¶¶ 155, 163.
230
   See JX-164; JX-191; JX-206; JX-210; see also IQ Hldgs., Inc. v. Am. Com. Lines Inc.,
2012 WL 3877790, *1 (Del. Ch. Aug. 30, 2012) (“The underlying purpose of discovery in
general is to reduce the element of surprise at trial . . . .”).
231
   See Def.’s Answering Br. at 40 n.23 (“The statute of limitations is not an affirmative
defense in a books and records action.”).


                                              50
         C.     Scope of Production

         Once a Section 220 plaintiff establishes a proper purpose, the court must determine

the scope of inspection. A stockholder with a proper purpose “bears the burden of proving

that each category of books and records is essential to accomplishment of the stockholder's

articulated purpose for the inspection.” 232

         The Delaware Supreme Court recently articulated this burden as follows:

                Books and records satisfy this standard “if they address the
                ‘crux of the shareholder’s purpose’ and if that information ‘is
                unavailable from another source.’” That determination is “fact
                specific and will necessarily depend on the context in which
                the shareholder’s inspection demand arises.” Keeping in mind
                that § 220 inspections are not tantamount to “comprehensive
                discovery,” the Court of Chancery must tailor its order for
                inspection to cover only those books and records that are
                “essential and sufficient to the stockholder's stated purpose.”
                In other words, the court must give the petitioner everything
                that is “essential,” but stop at what is “sufficient.” 233

         In this case, Plaintiffs seek inspection of formal board materials, including board

minutes, presentations, reports, agendas, and preparation materials, dating back to 2004

and concerning the topics of the Demands. Plaintiffs additionally seek five specific

categories of documents.

         Gilead’s response is three-fold. Gilead first argues that inspection should be limited

to formal board materials. Gilead next makes arguments as to each category of additional

documents. Gilead finally argues that each Plaintiff should be limited to inspecting only

the documents specifically sought in their respective Demands.


232
      Palantir, 203 A.3d at 751 (quoting Thomas & Betts, 681 A.2d at 1035).
233
      Id. at 751–52.

                                               51
                   1.       Formal Board Materials

          Gilead agrees that, upon a finding that Plaintiffs have stated proper purposes, the

production of the formal board materials is appropriate. 234 Gilead has collected and

reviewed approximately 1,600 centrally-stored formal board materials from December 1,

2004 to February 25, 2020, and identified over 400 of them as potentially related to the

topics sought in the Demands. 235 Because Plaintiffs have stated proper purposes, Plaintiffs

are entitled to inspect this category of documents. These documents should have been

produced in response to the Demands without resort to litigation.

                   2.       Categories of Additional Documents

          Gilead argues that the court should limit inspection to formal board materials based

on what Gilead describes as the “default rule that only formal board materials are necessary

and essential in a Section 220 proceeding.” 236 There is no such default rule.

          Gilead        relies   primarily   on   Vice   Chancellor   Laster’s   decision   in

AmerisourceBergen. 237 There, the Vice Chancellor classified corporate books and records




234
      Def.’s Answering Br. at 47–50.
235
      JX-210 at 21–23.
236
      Def.’s Answering Br. at 54.
237
      See id.


                                                  52
into three categories: “Formal Board Materials,” 238 “Informal Board Materials,” 239 and

“Officer-Level Materials.” 240 The Vice Chancellor explained that “[t]he starting point (and

often the ending point) for an adequate inspection will be board-level documents.” 241 The

premise for that observation is that companies can and should provide these documents

voluntarily without forcing stockholders to litigate over them. Gilead misses this point and

invokes the AmerisourceBergen taxonomy for a contrary purpose—to broaden the already

extensive disputes among the parties.

          Formal board materials need not be an end point, particularly where the wrongdoing

appears vast. As the Vice Chancellor further explained in AmerisourceBergen, “[i]f the

plaintiff makes a proper showing, an inspection may extend to informal materials,” 242 and

“wide-ranging mismanagement or waste” might require a “more wide-ranging




238
   AmerisourceBergen, 2020 WL 132752 at *24 (defining “Formal Board Materials” as
“board-level documents that formally evidence the directors’ deliberations and decisions
and comprise the materials that the directors formally received and considered”) (collecting
cases limiting the scope of production to Formal Board Material); see also Woods v. Sahara
Enters., 2020 WL 4200131, at *11 (Del. Ch. July 22, 2020) (same).
239
   AmerisourceBergen, 2020 WL 132752 at *25 (defining “Informal Board Materials” as
“generally include[ing] communications between directors and the corporation’s officers
and senior employees, such as information distributed to the directors outside of formal
channels, in between formal meetings, or in connection with other types of board
gatherings” and sometimes including “emails and other types of communication sent
among the directors themselves, even if the directors used non-corporate accounts”).
240
   Id. (defining “Officer Level Materials” as “communications and materials that were
only shared among or reviewed by officers and employees”).
241
      Id. at *24.
242
      Id. at *25.


                                              53
inspection.” 243 In this case, Gilead’s efforts to draw the line at formal board materials fall

short because Plaintiffs have shown a need for additional categories of documents by

demonstrating a credible basis to suspect wide-ranging misconduct and wrongdoing.

            In addition to formal board materials, Plaintiffs seek the following categories of

documents: (a) the agreements with other companies at issue in the antitrust litigation;

(b) policies and procedures concerning the topics covered in the Demands; (c) senior

management materials; (d) communications between Gilead and the government; and (e)

director questionnaires.

                          a.     Anticompetitive Agreements

            Plaintiffs seek to inspect the agreements between Gilead and its competitors at issue

in the antitrust litigation. 244 Plaintiffs suspect that these agreements violated antitrust laws

or otherwise perpetuate unlawful anticompetitive activity. 245           They are core to the

wrongdoing Plaintiffs seek to investigate. 246 They are therefore necessary and essential to

Plaintiffs’ proper purposes. They are unlikely to be available from another source.

Accordingly, Plaintiffs are entitled to inspect this category of documents. 247 Because of


243
   Id. at *24 (first quoting Freund v. Lucent Techs., Inc., 2003 WL 139766, at *5 (Del. Ch.
Jan. 9, 2003); then citing Skoglund v. Ormand Indus., 372 A.2d 204, 211 (Del. Ch. 1976)).
244
      Pls.’ Opening Br. at 56–57.
245
      Id.
246
     See, e.g., AmerisourceBergen, 2020 WL 132752, at *28 (ordering inspection of
settlement agreements with the DEA to identify the scope of the company’s compliance
obligations and determine whether the Board willfully disregarded them).
247
    The parties dispute the significance of AmerisourceBergen on this category of
documents. In that case, the court ordered inspection of documents related to the
defendant’s participation in trade associations where the plaintiffs suspected that the

                                                 54
the centrality of these agreements to Plaintiffs’ purposes, Gilead should have produced

them without resorting to litigation.

         In holding that Plaintiffs are entitled to inspect the allegedly anticompetitive

agreements, the court does not distinguish between the Gilead/Japan Tobacco agreement

and those still at issue in the Staley Action. The complete set of agreements is necessary

to understanding the pattern of behavior that the Demands seek to investigate.

                       b.        Policies and Procedures

         Plaintiffs seek to inspect Gilead’s policies and procedures concerning Gilead’s

compliance with antitrust regulations and patent law. 248 These requests seek discrete

categories of information, which are easy to produce, and where inspection is routinely

granted. 249 Gilead argues that the formal board materials from the relevant time period are



defendant violated the law by collaborating with trade associations. See id. Plaintiffs argue
that this outcome weighs in favor of production of the antitrust agreements in this action.
Pls.’ Opening Br. at 57 n.191. Gilead responds that the Court limited production in
AmerisourceBergen to formal board materials, and argues that this court should “follow
AmerisourceBergen and not order the production of the underlying antitrust agreements.”
Def.’s Answering Br. at 53. Defendant misconstrues AmerisourceBergen, where the Court
found that “[t]he record is inadequate to determine whether the plaintiffs can inspect any
other materials because AmerisourceBergen refused to provide any discovery into what
types of books and records exist, how they are maintained, and who has them.” See 2020
WL 132752, at *1. The court expressly granted the plaintiffs the ability to seek further
discovery to determine what books and records exist. See id. at *29. Here, Plaintiffs
obtained that discovery, so there is no need for bifurcation.
248
      Pls.’ Opening Br. at 57.
249
   See, e.g., AmerisourceBergen, 2020 WL 132752, at *27 (ordering production of the
Amerisourcebergen’s written policies regarding its anti-diversion and compliance
program); In re Facebook, Inc. Section 220 Litig. (Facebook 220), 2019 WL 2320842, at
*18 (Del. Ch. May 30, 2019) (ordering the production of Facebook’s formally adopted
policies and procedures regarding data privacy and access to user data, including those

                                               55
sufficient to understand whether Board and management decisions were made in

compliance with Gilead’s policies and procedures. 250 But the formal board materials may

not reflect what, if any, policies and procedures were in place during that time period.

These documents are therefore necessary and essential to Plaintiffs’ proper purposes. They

are unlikely to be available from another source. Accordingly, Plaintiffs are entitled to

inspect this category of documents. This is another category of documents that Gilead

should have produced without resorting to litigation.

                       c.     Senior Management Materials

         Plaintiffs seek to inspect two categories of officer-level documents that they refer

to as “Senior Management Materials” to determine “whether and to what extent

mismanagement occurred and what information was transmitted to Gilead’s directors and

officers.” 251

         This court will permit inspection of officer-level documents under certain

circumstances. As the Delaware Supreme Court described in Saito when affirming

inspection of officer-level documents, “generally, the source of the documents in a

corporation’s possession should not control a stockholder's right to inspection under


promulgated following the entry of the Consent Decree); UnitedHealth, 2018
WL 1110849, at *10 (ordering the production of UnitedHealth’s policies and procedures
regarding Medicare billing); Lucent, 2003 WL 139766, at *6 (ordering production of
policies and procedures concerning accounting compliance, including policies for (i)
preparing revenue “targets” or preparing and disclosing “financial guidance” or
projections; and (ii) recognizing revenue, on sales to its distributors).
250
      Def.’s Answering Br. at 53–54.
251
      Pls.’ Opening Br. at 60–62.


                                              56
§ 220.” 252 Although inspection of officer-level documents can be appropriate, in general,

“the Court of Chancery should not order emails to be produced when other materials (e.g.,

traditional board-level materials, such as minutes) would accomplish the petitioner’s

proper purpose, but if non-email books and records are insufficient, then the court should

order emails to be produced.” 253 The burden lies on Plaintiffs to establish a reasonable

basis to suspect that other materials are likely to be insufficient to accomplish the

stockholder’s proper purpose.

         First, Plaintiffs seek approximately thirty sets of materials emailed to senior

management members prior to their bi-monthly “Leadership Team Meetings” and ad hoc

meetings. 254 Plaintiffs observe that Gilead stores the materials circulated in connection

with the bi-monthly meetings in a centralized location. 255 Plaintiffs contend that these

materials are likely to include information about the government investigations, the

antitrust lawsuits, and Gilead’s decision to sue the U.S. government. 256 These thirty sets

are necessary and essential to Plaintiffs’ ability to investigate whether and to what extent

wrongdoing occurred and what information was transmitted to Gilead’s directors and



252
  Saito, 806 A.2d at 118; accord. Wal-Mart Stores, Inc., 95 A.3d at 1273; see also Woods,
2020 WL 4200131, at *11; Mudrick Cap. Mgmt., L.P. v. Globalstar, Inc., 2018
WL 3625680, at *9 (Del. Ch. July 30, 2018).
253
      Palantir, 203 A.3d at 752–53.
254
      Trial Tr. at 87:7–21; JX-210 at 26, 39.
255
  See Pls.’ Opening Br. at 62 & n.204; see also JX-210 at 40 (“From June 2019 to present,
documents may be accessed via OneDrive and projected for shared viewing.”).
256
      Pls.’ Opening Br. at 60–62.


                                                57
officers. 257 They are also unlikely to be available from another source. Accordingly,

Plaintiffs are entitled to inspect this category of documents.

         Second, Plaintiffs request electronically stored information—previously gathered

and produced in connection with the congressional investigation, the Staley Action, and a

2016 subpoena—from the files of two former inside directors John Milligan and John

Martin. 258 Plaintiffs say that Milligan and Martin were highly influential Board members

and thus their documents are critical because any wrongdoing will likely involve what these

Board members knew. 259 As to this one category, Plaintiffs’ efforts fall short. A director’s

status as a management member or highly influential Board member can sometimes

provide a basis for inspecting that director’s emails, typically where the director played a

key role in the suspected wrongdoing. 260 The mere fact that a director holds a management

position or is influential seldom makes their documents necessary and essential to

investigating wrongdoing. 261 In this case, Plaintiffs offer no additional justification for



257
   Cf. Facebook 220, 2019 WL 2320842, at *18 (ordering the production of “electronic
communications, if coming from, directed to or copied to a member of the Board,
concerning” the plaintiffs’ allegations in that case, “to be collected from the following
[senior management] custodians: Erskine B. Bowles, Sheryl Sandberg, Alex Stamos, and
Mark Zuckerberg”).
258
   Pls.’ Opening Br. at 61–62; see also JX-210 at 27 n.4 (alleging that Milligan and Martin,
as former executives, were “custodians in certain Matters by virtue of their roles as Senior
Officers).
259
      Pls.’ Opening Br. at 61–62.
260
   See, e.g., Yahoo!, 132 A.3d at 791–793 (permitting inspection of CEO’s “email and
other electronic documents” because she “was the principal corporate actor in the hiring
process”).
261
      Cf. Kaufman v. CA, Inc. (Kaufman II), 905 A.2d 749, 755 (Del. Ch. 2006) (holding that

                                             58
seeking to inspect these documents. Plaintiffs have therefore failed to demonstrate that

these emails are necessary and essential to their stated purposes and are not entitled to

inspect this category of documents.

                       d.     Gilead’s Communications with the Government

         Plaintiffs seek to inspect high-level communications between Gilead and

government investigators that state the basis for the ongoing government investigations. 262

This court regularly orders companies to produce communications related to government

investigations and litigation in Section 220 cases where those investigations supply or

support a credible basis for wrongdoing. 263

         Just as Gilead’s policies and procedures are necessary and essential to reveal the

degree of Gilead’s compliance with internal rules, these documents are necessary and


the plaintiff “conflate[d] the usefulness or responsiveness of further discovery . . . with the
proper standard of necessity under Section 220” and “[t]hat a document would be
potentially discoverable under Rule 34 does not make it necessary and essential under
Section 220”).
262
      Pls.’ Opening Br. at 58–60.
263
    See, e.g., Facebook 220, 2019 WL 2320842, at *18 (ordering production of documents
and communications related to “investigations conducted by the FTC, DOJ, SEC, FBI and
ICO regarding Facebook’s data privacy practices”); China MediaExpress, 2012
WL 28818, at *6 (ordering production of any materials provided to the United States Patent
Office or any patent office in any other country, including the People's Republic of China);
Lucent, 2003 WL 139766, at *5 (ordering production of “[o]rders and other
communications with the SEC concerning its investigation”); Carapico, 791 A.2d at 792
(ordering production of “reports presented to or minutes of meetings of the Exchange
Board of Governors (or any committees or subgroups thereof) relating to (a) the SEC
inquiry, (b) the decision to authorize the settlement of the SEC inquiry, or (c) the impact
of the terms of the SEC Order on the business of the Exchange or any of its subsidiaries”);
see also AmerisourceBergen, 2020 WL 132752, at *25 (“In an appropriate case, an
inspection may extend further to encompass communications and materials that were only
shared among or reviewed by officers and employees . . . .”).

                                               59
essential to reveal the degree of Gilead’s compliance with positive law and government

regulations. Considering that the ongoing government investigations supported Plaintiffs’

credible basis for inspection, these documents are necessary and essential to assess whether

wrongdoing occurred. These communications might also inform whether the Company

has taken any steps to address the possible wrongdoing.                Ongoing government

investigations might threaten Gilead’s ability to secure future government funding, which

would present a serious problem for Gilead’s business.

         These documents are therefore necessary and essential to Plaintiffs’ proper

purposes. They are also unlikely to be available from another source. Accordingly,

Plaintiffs are entitled to inspect this category of documents.

                       e.        Director Questionnaires

         Plaintiffs seek to inspect the directors’ and officers’ questionnaires for each Board

member. 264 This court regularly orders companies to produce director questionnaires

where a plaintiff has demonstrated a credible basis to suspect possible wrongdoing. 265




264
      Pls.’ Opening Br. at 56.
265
    See, e.g., Facebook 220, 2019 WL 2320842, at *18 (ordering defendant to produce
director questionnaires); UnitedHealth, 2018 WL 1110849, at *9 (same); Lavin, 2017
WL 6728702, at *14 (same). Often, a stockholder will assert the desire to investigate
director independence as a separate purpose for seeking books and records. See, e.g.,
Facebook 220, 2019 WL 2320842, at *1 (one of the plaintiffs’ stated purposes was to
investigate the independence and disinterest of the board); UnitedHealth, 2018
WL 1110849, at *1 (Del. Ch. Feb. 28, 2018) (same); Lavin, 2017 WL 6728702, at *1 (Del.
Ch. Dec. 29, 2017) (same). In this case, Plaintiffs desire to investigating director
independence is a component of investigating the corporate wrongdoing at issue.


                                               60
         Because that the Demands investigate alleged violations of positive law and

government regulations, understanding the directors’ motives and potential conflicts is

paramount. Further, the burden on Gilead in producing these documents is minimal.

Gilead stores these documents in a central location, 266 so they are easy to locate and

produce. They are unlikely to be available from another source. Accordingly, Plaintiffs

are entitled to inspect this category of documents.

                3.        Plaintiff-Specific Restrictions on Inspection

         Gilead seeks to limit the scope of each Plaintiffs’ inspections to the documents

requested in their respective Demands. 267 Gilead argues that if a Plaintiff elected not to

request a certain category of documents in its Demand, then it conceded that such category

of information is nonessential to its stated purpose. Gilead contends that Plaintiffs may not

by piggyback on other stockholders’ separate Demands. 268

         As a general rule, a stockholder’s inspection rights are limited by the scope of the

demand letter, and a Section 220 plaintiff will be foreclosed from recasting the scope of its

demand at the eleventh hour. 269 The conventional wisdom underlying this rule is that it is


266
      JX-210 at 24 n.2.
267
      See Def.’s Answering Br. at 45–46.
268
    Id. at 46 (first citing Paraflon Invs., Ltd. v. Linkable Networks, Inc., 2020 WL 1655947,
at *6 (Del. Ch. Apr. 3, 2020) (refusing to order production of documents not requested in
demand); then citing Fuchs Fam. Tr. v. Parker Drilling Co., 2015 WL 1036106, at *4, *7
(Del. Ch. Mar. 4, 2015) (rejecting a Section 220 plaintiff’s late-stage attempts to expands
its inspection)).
269
    See, e.g., Fuchs, 2015 WL 1036106, at *4 (rejecting a Section 220 plaintiff’s efforts to
expand the scope of requested documents through a supplemental demand sent on the eve
of trial); Quantum Tech. P’rs IV, L.P. v. Ploom, Inc., 2014 WL 2156622, at *14 n.118 (Del.

                                                61
difficult and inefficient for companies to consider the merits of an evolving request.

Preventing Section 220 plaintiffs from revising the scope of their demands during litigation

promotes the policy of protecting corporations from the burden and additional costs created

by these inefficiencies. 270

       This general rule serves to promote litigant and judicial efficiency and is not strictly

applied when those purposes are not furthered. For example, Section 220 plaintiffs often

lack information about what type of corporate records exist when making their demands.

This informational asymmetry can force Section 220 plaintiffs to make broad requests.

Tailored discovery in a Section 220 action can allow Section 220 plaintiffs to refine their

requests with greater precision and drop requests for non-existent information. The

iterative process that occurs through Section 220 discovery thus helps to eliminate pointless




Ch. May 14, 2014) (“I note, however, that if Quantum later seeks to inspect information
that is not within the categories of information sought in this action, Quantum would need
to make a new demand and, if necessary, file a new action.”); Highland Select Equity Fund,
L.P. v. Motient Corp., 906 A.2d 156, 167 (Del. Ch. 2006), and aff’d sub nom. Highland
Equity Fund, L.P. v. Motient Corp., 922 A.2d 415 (Del. 2007) (“None of these revisions
adequately address the court’s concern as to the breadth of the original demand sued upon
or the scope of relief Highland Select continues to seek.”).
270
    Paraflon, 2020 WL 1655947, at *6 (“Striking the proper balance between a
stockholders’ inspection rights and the right of a company’s board to manage the
corporation without undue interference from stockholders is a core principle in our Section
220 jurisprudence. Limiting inspection to what is specified in a demand letter is a key way
of maintaining that balance. A corporate board is entitled to be informed of exactly what
the stockholder is demanding to inspect so it can make the call, before litigation, whether
to allow inspection or litigate the demand. Holding that inspection will not be ordered
unless a request is presented in the stockholder’s inspection demand preserves this balance
and prevents a demand letter from turning into an iterative, ongoing request for
production.”).


                                              62
hypothetical disputes and promote judicial and litigant efficiencies, all good things this

court strives to encourage. 271

            To that end, sometimes this court will ask Section 220 plaintiffs to revise their

requests to streamline disputes. In Facebook, for example, the court required the defendant

to respond to a demand as “refined by the parties’ several and meet and confer sessions.” 272

The “refined” demand was “the version of the Demand that [the defendants] addressed in

their pre-trial brief and at trial.” 273 The court held: “The scope of documents requested in

that version, therefore, has been properly joined for decision.” 274

            The general rule does not promote efficiency when applied to coordinated Section

220 actions like this case. Often, corporate actions will draw demands for inspection from

multiple plaintiffs. In such cases, Section 220 plaintiffs may agree to coordinate their

efforts, or sometimes the court or the defendants will ask the Section 220 plaintiffs to do

so. A coordinated approach is almost always desirable because it allows the court to

resolve, and the defendant to litigate, and a single Section 220 action rather than multiple

actions. A coordinated approach also reduces the likelihood of inconsistent determinations

on similar issues.



271
    See, e.g., ATR-Kim Eng Fin. Corp. v. Araneta, 2006 WL 3783520, at *2 (Del. Ch.
Dec. 21, 2006); Loppert v. WindsorTech, Inc., 865 A.2d, 1282, 1290–91 (Del. Ch. 2004);
see also Dkt. 65, Oral Arg. Re Def.’s Mot. for Protective Order and the Ct.’s Ruling at 9–
10, 57–58.
272
      In re Facebook 220, 2019 WL 2320842, at *18.
273
      Id.
274
      Id.


                                               63
         In this case, it was Gilead that asked Plaintiffs to coordinate their litigation efforts,

and Plaintiffs agreed. 275 As part of their coordinated process, Plaintiffs worked together to

narrow their over sixty overlapping documents requests to a streamlined list.

         In this context, limiting Plaintiffs to the documents they demanded before

coordination would make no sense. There is no prejudice to Gilead in producing all

categories of information deemed necessary and essential to all Plaintiffs. In fact, it would

be easier for Gilead to create and track one production set rather than five. Gilead’s

approach would force the court to conduct four separate scope analyses, defeating some of

the judicial efficiencies gained by coordination. It would also risk inconsistent rulings on

whether categories of documents were necessary and essential as to certain stockholder

plaintiffs but not to others who seek to investigate the same wrongdoing. In sum, strict

application of the general rule in this case would defeat the rule’s purpose of promote

litigant and judicial efficiency.

         For this reason, Gilead’s final argument seems yet another indication that Gilead’s

real goal in this litigation is not to protect its interests but, rather, to make the process of

investigating wrongdoing as difficult as possible for its stockholders.

         D.     Conditions on Inspection

         This decision does not address whether it is appropriate to enter conditions on

inspection. In its pretrial brief, Gilead asked that inspection be subject to four specific




275
      See supra note 85 and accompanying text.


                                                64
conditions. 276 In its post-trial brief, Gilead suggests that the parties should meet and confer

regarding the conditions. 277       Plaintiffs appear to agree that a meet and confer is

warranted. 278 The parties shall confer on whether conditions are appropriate and report to

the court within twenty days of issuance of this decision.

         E.     Plaintiffs Are Granted Leave to Move for Their Fees and Expenses.

         Delaware courts follow the American Rule that “each party is generally expected to

pay its own attorneys’ fees regardless of the outcome of the litigation.” 279 Even under the

American Rule, however, this court retains the ability to shift fees for bad faith conduct “to

deter abusive litigation and protect the integrity of the judicial process.” 280 In assessing

“bad faith,” this court can consider both litigation-related conduct and the party’s pre-

litigation conduct. 281 Although there is “no single, comprehensive definition of ‘bad faith’


276
   Dkt. 85, Def. Gilead Sciences, Inc.’s Pre-Trial Br. at 56–57 (requesting that inspection
be subject to a mutually-agreeable form of confidentiality order, a Delaware forum
selection provision applicable to any future litigated that uses the fruits of Plaintiffs’
inspection, an incorporation condition like that entered in Yahoo!, and Gilead’s ability to
assert that certain documents are privileged or nonresponsive).
277
      Def.’s Answering Br. at 60.
278
      See Pls.’ Opening Br. at 62–63.
279
   Shawe v. Elting, 157 A.3d 142, 149 (Del. 2017) (citing Montgomery Cellular Hldg. Co.
v. Dobler, 880 A.2d 206, 227 (Del. 2005)).
280
   Montgomery Cellular, 880 A.2d at 227 (internal quotation marks omitted); see also
Martin v. Harbor Diversified, Inc., 2020 WL 568971, at *1 (Del. Ch. Feb. 5, 2020)
(“Shifting fees for bad faith is not, properly speaking, an exception to the American Rule
on fees; it is a method for reducing and appropriately allocating the costs of vexatious
behavior sufficiently serious that justice requires such mitigation.”).
281
   Compare In re SS & C Tech., Inc. S’holders Litig., 948 A.2d 1140, 1149–52 (Del. Ch.
2008) (applying the bad faith exception to the American Rule and shifting fees because
plaintiffs’ counsel brought a motion to withdraw on notice in bad faith and made a series

                                              65
that will justify a fee-shifting award,” 282 this court commonly employs the “glaring

egregiousness” standard. 283    “The bad faith exception is applied in ‘extraordinary

circumstances,’” 284 and it “is not lightly invoked,” 285 but this court has shifted fees in

Section 220 actions where a party’s conduct rose to the level of bad faith. 286

         Delaware courts have urged stockholders to use the “tools at hand” and pursue

Section 220 inspections before filing derivative lawsuits for decades, 287 and this court has

seen a rise in Section 220 enforcement actions in recent years. 288 The regrettable reaction



of misstatements in filings “that tended to misrepresent or downplay the facts”), with Hardy
v. Hardy, 2014 WL 3736331, at *17 (Del. Ch. July 29, 2014) (applying the bad faith
exception to the American Rule to pre-litigation conduct and holding that the exception
can apply “where the pre-litigation conduct of the losing party was so egregious as to justify
an award of attorneys’ fees” (quoting Est. of E. Murton DuPont Carpenter v. Dinneen,
2008 WL 2950764 (Del. Ch. Mar. 26, 2008))).
282
      Montgomery Cellular, 880 A.2d at 227.
283
   See, e.g., RBC Cap. Mkts., LLC v. Jervis, 129 A.3d 816, 879 (Del. 2015) (affirming this
court’s determination under the “glaring egregiousness” standard to shift fees); Isr. Disc.
Bank of N.Y. v. First State Depository Co., 2013 WL 2326875, at *28–29 (Del. Ch. May
29, 2013) (applying the “glaring egregiousness” standard in assessing potential fee
shifting); eBay Domestic Hldgs., Inc. v. Newmark, 16 A.3d 1, 47–48 (Del. Ch. 2010)
(same); In re Charles Wm. Smith Tr., 1999 WL 596274, at *2–4 (Del. Ch. July 23, 1999)
(same).
284
  E.g., Shawe, 157 A.3d at 150–51; Montgomery Cellular, 880 A.2d at 227; accord. Dover
Hist. Soc., 902 A.2d at 1092; Henry v. Phixios Hldgs., Inc., 2017 WL 2928034, at *14 (Del.
Ch. July 10, 2017) (Montgomery-Reeves, V.C.).
285
   Ravenswood Inv. Co. v. Winmill & Co., 2014 WL 2445776, at *4 (Del. Ch. May 30,
2014) (quoting Beck v. Atl. Coast PLC, 868 A.2d 840, 851 (Del. Ch. 2005)).
286
   See, e.g., Carlson v. Hallinan, 925 A.2d 506, 545–46 (Del. Ch. 2006); McGowan v.
Empress Ent., Inc., 791 A.2d 1, 3–8 (Del. Ch. 2000); Technicorp Int’l II, Inc. v. Johnston,
2000 WL 713750, at *44 (Del. Ch. May 31, 2000).
287
      See supra note 169.
288
      See Edward B. Micheletti, et al., Recent Trends in Books-and-Records Litigation, 38

                                              66
by defendant corporations has been massive resistance.            As one academic article

commented, “defendants have turned books and records litigation into a surrogate

proceeding to litigate the possible merits of the suit where they place obstacles in the

plaintiffs’ way to obstruct them from employing it as a quick and easy pre-filing discovery

tool.” 289 These obstacles increase the investment required from stockholder plaintiffs and

their counsel when pursuing Section 220 inspections.

         It seems that defendants like Gilead think that there are no real downsides to overly

aggressive defense campaigns at the Section 220 phase. Although aggressively defending

a Section 220 action will result in higher defense costs during that phase, the approach can

undermine follow-on derivative claims if successful, thereby lowering net costs for

defendants. Even if the approach is unsuccessful in thwarting inspection, the work product

created in building legal defenses to follow-on derivative claims can be repurposed in the

context of the derivative suit. And the risk of reputational harm to defendants resulting

from a decision detailing possible corporate wrongdoing rendered under the plaintiff-

friendly Section 220 standard appears to lack the deterrent effect one might expect it to

have.




Del. Law. 18, 18 (2020) (“[T]he frequency of stockholder demands to inspect corporate
books and records has increased . . . .”); Cox et al., supra note 6 at 2123, 2146–47
(comparing the number of Section 220 actions filed from 1981 to 1994 with those filed
from 2004 to 2018 and finding a thirteen-fold increase).
289
      Cox et al., supra note 6 at 2150.


                                              67
       Scholars have recommended fee shifting as one means of recalibrating the risks of

Section 220 litigation. 290 This proposition finds support in prior decisions of this court and

the Model Business Corporation Act. 291

       Fee shifting may be appropriate here. Gilead exemplified the trend of overly

aggressive litigation strategies by blocking legitimate discovery, misrepresenting the

record, and taking positions for no apparent purpose other than obstructing the exercise of

Plaintiffs’ statutory rights. Gilead’s pre-litigation failure to provide any Plaintiff with even

a single document despite the ample evidence of a credible basis and the obvious

responsiveness of certain categories of documents amplifies the court’s concerns.

       For these reasons, Plaintiffs are granted leave to move for fee-shifting.

III.   CONCLUSION

       For the foregoing reasons, judgment is entered in favor of Plaintiffs. The parties

shall confer regarding conditions on inspection and concerning a form of order




290
   See id. at 2151 (“Delaware should give serious consideration to awarding plaintiffs their
attorneys’ fees in cases where the defendants make untoward efforts to delay the resolution
of these summary cases.”); Randall Thomas, Improving Shareholder Monitoring of
Corporate Management by Expanding Statutory Access to Information, 38 Ariz. L. Rev.
331, 335 (1996) (arguing that for Section 220 to facilitate effective stockholder monitoring,
it must be significantly streamlined, including shifting attorneys’ fees to deter frivolous
refusals to produce information).
291
   See supra note 286; Model Business Corporation Act § 16.04(c) (“If the court orders
inspection and copying of the records demanded, it shall also order the corporation to pay
the shareholder’s costs (including reasonable counsel fees) incurred to obtain the order
unless the corporation proves that it refused inspection in good faith because it had a
reasonable basis for doubt about the right of the shareholder to inspect the records
demanded.”).

                                              68
memorializing the scope of Gilead’s production. Plaintiffs may seek leave to move for fee-

shifting.




                                           69